Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, on reviewing the Minutes I note that under Item 7 'Defence-related industries' it is stated under Amendment No 1 that Mr Provan, Mr Spencer and Mr Cassidy voted in favour of integrating the WEU into the European Union. I would like confirmation that this was accurate or has Conservative policy on that changed?
I invited Members to comment on the Minutes, not to conduct a debate.
Mr President, I should like to say a word about a question raised by Mr Provan on Wednesday at the beginning of the sitting.
It concerns the dates of our next mission to Israel; Mr Provan seemed to be worrying about a slight modification which had been made. I can assure you, Mr Provan, that there is no cause for concern, since the only change is that the mission is to begin twenty hours later. I hardly think a delay of twenty hours warrants a question to the House.
In fact we still have the same date. The programme has not changed. It has been negotiated with our Israeli partners. The point is, Mr Provan that the date of 1 June coincides with the organization of elections in France, which was not known when the programme was settled. I suppose you have not, for your part, chosen the date of 1 May for a mission and been absent...
(General commotion)
(The President cut the speaker off)
Mr President, yesterday we welcomed a number of unemployed people into the Parliament who were walking from Switzerland to Amsterdam. Next week we have a very prestigious meeting in Brussels where we anticipate between 800 and 1, 000 unemployed people attending our Parliament in Brussels. They will have at their disposal two interpreters in one room for 15 languages. Can I appeal to the President that especially since...
(The President cut off the speaker)
Mr Morris, this problem has already been discussed by the Bureau, on the basis of an official request submitted by a number of Members, and there has already been an official reply from the Bureau.
Mr President, yesterday morning at the beginning of business - I was not here at the time - Mr Titley made reference to me and criticized me for my statement on the Titley report. I would just like to point out that Mr Titley himself has a lot of questions to answer. For example, last year he went to the Farnborough air show in the UK, paid for by British Aerospace. British Aerospace is responsible for arming the Indonesians...
(The President cut the speaker off )
Mrs McKenna, I must ask Members to be calm and patient. The debate on the Titley report has already taken place, and so has the vote.
Mr President, I have the feeling that I am the first with a genuine point to raise on yesterday's Minutes. In connection with the topical and urgent debate on Turkey, yesterday's Minutes state that McMillan-Scott, Habsburg-Lothringen and Lenz withdrew their signatures from the amendments on behalf of the PPE Group. I am anxious to point out that I never signed those amendments. I had nothing to do with the motion. I did not sign it. I signed another motion, and my signature must somehow have found its way onto this motion. I consider it important to have that recorded in the Minutes.
You are the first speaker to confine your remarks to the Minutes, and I am most grateful.
Mr President, we hear that Spanish lorry drivers, particularly those delivering vegetables, are still being attacked in the south of France.
We must again condemn these acts and ask the Presidency and the House to insist that the French authorities take appropriate measures to ensure freedom of movement...
(The President cut the speaker off)
Thank you, Mr Camisón Asensio, but once again that has nothing to do with the Minutes.
Mr President, I would just like to thank Mr Caudron for his clarification of the situation because it was difficult for members of the Israeli delegation to find out what was actually happening. The dates have been confirmed since I raised the matter in the House this week. I am delighted that the situation is now settled.
It is unfortunate, perhaps, that in certain circumstances the president of a delegation has to change the dates of the delegation to suit himself rather than the delegation as a whole, when there are vice-presidents and the Bureau who could have stood in for the 24 hours that was necessary.
(Parliament approved the Minutes.)
Votes
Mr President, I am sorry to interrupt the debate, but twice now the voting has been changed by just one vote. My button is clearly not working. Twice I voted in favour and twice it registered against.
Mr Castagnède, these were not roll-call votes but electronic votes.
(Parliament adopted the legislative resolution)
As I stated in the debate yesterday I would like to make an oral amendment proposal by removing the end of amendment proposal no. 4, that is the words Bakun, Malaysia, so that we do not pinpoint one particular project. Instead this should apply to all large hydroelectric power projects. The text now reads '... from investing in large hydroelectric power projects' .
(Parliament adopted the legislative resolution)
The Danish social democrats have voted in favour of the report by Mr Stockmann. We are sympathetic towards energy policy cooperation, and we are also very pleased with the environmental approach which Mr Stockmann takes in his report. We wish to make it clear that nuclear power is not a sustainable energy source, and that nuclear energy does not form part of the Community's policy.
The Danish social democrats are in favour of the EU playing an active role with a view to reducing pollution. The EU should also be actively involved in environment and energy policy issues. However, it should not concern itself with fiscal policy. That is and should remain a national matter.
The International Energy Agency and other international organizations are currently carrying out a number of valuable studies of their member countries' energy policy. It is important that the Commission is not given or does not take on any tasks which are already being performed by others. It is also important that the Commission - should it have to be given new areas of work - does not embark on extensive inquiries which create bureaucracy for national authorities.
Schlechter report (A4-106/97)
I welcome my colleague Schlechter's report calling for new legislation to reduce the maximum limits on driving time.
Despite legislation covering road transport used for both commercial and private use, Europe still has a frighteningly high rate of road mortality - resulting in horrendous suffering for the victims and families of those involved.
The disturbing number of serious coach and lorry accidents and the ensuing loss of life, are all too often caused by human error, which is frequently the consequence of extreme tiredness and unhealthy working conditions.
Data from across Europe have demonstrated the obvious link between road safety and compliance with legislation concerning driving times and rest periods for commercial drivers.
I would like to offer my full support for the conclusions of this report which call on the Commission to work towards:
reducing the maximum limits of driving time-creating uniform competitive standards for drivers across the Member Statesand, most importantly, making Europe's roads safer for us all.
Provision of information for technical
standards and regulations
The next item is the report (A4-0147/97) by Mr Hendrick, on behalf of the Committee on Regional Policy, on the proposal for a European Parliament and Council Directive amending for the third time Directive 83/189/EEC laying down the procedure for the provision of information in the field of technical standards and regulations (COM(96)0392 - C4-0466/96-96/0220(COD)).
Mr President, the development of the information society services promises profound changes socially, culturally and economically in Europe. Distance ceases to be a factor. A new economic sector comes into being and there is a powerful driving force to handle the development of information networks and technologies within the European Union.
The frontier-free area of the internal market is critical to the success of these services. It is essential that this be safeguarded and developed with a mechanism which will coordinate future action by Member States in regulated information society services. Society is now reaching the point where opportunities are available for consumers to obtain goods and services electronically. These opportunities for cross-border trade must be realized to draw out the benefits of stronger productivity, growth and competitiveness which are the driving forces behind the creation of jobs in Europe.
At the same time we must ensure that new forms of social exclusion are not encouraged by the increased importance of new information and communication technologies. The regulatory environment is an important factor in that sense and innovation and technological progress are priorities in this sector. They must be allowed to develop under a flexible and consistent regulatory framework. The introduction of contradictory or inconsistent regulations by Member States presents very real problems and a danger that competitors in Europe will possibly damage the internal market by restricting the free movement of goods and services.
Mr President, our opinion is favourable because extending the rules of the product society to cover the information society, as proposed by the directive, is indeed important. Of course, we cannot stop there. That is why the Committee on Legal Affairs calls upon the Commission to consider the advisability of extending the rules, and hence also extending the procedure whereby the Member States inform and notify the European Union - the co-operation procedure - with a view to eliminating any obstacles to the freedom of the internal market, in a field as difficult as information technology and the advent of a whole new society, like the Internet, with the primary objective of safeguarding the central importance of the human individual.
That is why, in our view, there are a number of particularly significant recitals: precisely because of the pressure to extend not only the administrative rules but the technical rules, too, in other words all the standardization produced so far, to include bodies which, though in the private sector, have a strong impact on the market.
Another aspect which the Legal Affairs Committee wanted to bring out was the matter of access - freedom of access, and non-discrimination with regard to access by the consumer. One of the features of this proposal is that it relates not only to services provided electronically and at a distance but also to consumer interactivity. This is a service provided on demand, and the most innovative feature of this proposal is that, for the first time, it takes into account direct participation by the consumer - the subscriber, the citizen. Hence, it is very important that there should be real freedom of access and, at the same time, the possibility of controls.
One final, brief comment: an important point was introduced as a new amendment and proposed once again in this House relating to the case law of the Court of Justice, an essential guide in this sector to the interpretation of certain rules relating to services. We know that Community law is strongly rooted in precedent, and I therefore feel it is important for this amendment to be adopted.
Mr President, procedures for the provision of information in the field of technical standards and regulations have an enormous impact on the competitiveness of European industry. Now that we have decided to develop common strategies in the domains covered by the trans-European networks, namely energy, transport and telecommunications, the aim of which is to promote prosperity and job security in Europe, I believe that this regulatory mechanism will give us a distinct advantage in international competition.
The consequences are not only social and cultural; they also directly affect economic activity. This technology itself can create entirely new jobs. We need only consider the example of electronically controlled online shopping, which enables the customer to order goods and services personally at a distance. In other words, the customer obtains direct access to a wide range of providers and can avail himself of their services. That is why it is important that we in the countries of Europe should seek to make all our developments in this domain as transparent as possible, so that we can ensure that the advantages offered by one country will be of benefit to others.
It is also a matter of enumerating the precise areas in the domains of hardware, software and 'manware' in which we are making progress, in other words where training and technical harmonization have been improved. These three domains are often intertwined. Our success in making this field transparent will be of enormous importance to the European Community.
Broad freedom of access to these new opportunities is quite simply a fundamental right of our citizens and constitutes another step towards full implementation of the Treaty.
Mr President, ladies and gentlemen, the Commission must congratulate the rapporteur, Mr Hendrick, and the Committee draftsmen - Mr Ferri for the Legal Affairs Committee and Mr Whitehead for the Culture Committee - for their excellent work. The rapid adoption of this proposal for a directive is, in the Commission's view, one of the basic prerequisites for guaranteeing the balanced development of information society services in Europe.
The new services represent a genuinely unique opportunity for the competitiveness of the European economy and the diffusion of European culture, and an opportunity to take full advantage of the diversity of European society. These services open up wide-ranging prospects for the growth of our industry and for innovation, investment, the creation of new jobs in Europe and consumer choice. In order for these benefits to come about, though, it is necessary that the new services - which, by their very nature, are designed to cross geographical boundaries - can benefit to the full from the dimensions of a Europe without frontiers. In other words, we must avoid the risk of refragmentation at national level of the unified regulatory framework provided by the internal market.
The proposal for a directive defining a transparency mechanism for the information society services is specifically intended to eliminate this risk by establishing a preventive legislative information procedure and a system of administrative co-operation between the national and Community authorities. Such a mechanism will enable us to prevent the formation of new barriers to freedom of movement and, at the same time, to study and agree upon appropriate ways of providing more effective protection, at European level, for those fundamental interests that deserve to be safeguarded, such as the protection of consumers and minors, or the objectives of cultural policy in Europe.
The Commission particularly welcomes the fact that the parliamentary debate that has taken place so far has fully recognized the importance of this proposal for a directive and given unambiguous support to what it contains. Indeed, I note with satisfaction that the majority of the amendments are specifically designed to strengthen the proposal or clarify the detail of its content, so that the Commission is highly favourable to them. I refer to Amendments Nos 2, subject to rewording, 3, 6, 9, 10, 11, 12, 13 in the Italian version, 14 in part, 15, 17, 19 and 20. On the other hand, though not challenging the intention behind them, the Commission is unable to endorse those amendments which are not really intrinsic to the context of the proposal or which would have the effect of impairing the present functioning of Directive 83/189.
The point is that the purpose of the present initiative is that the procedure which currently applies to goods should be extended to include the new services sector, but with no changes of any kind, since this is a procedure of proven value. For these reasons, the Commission cannot accept Amendments Nos 1, 4, 5, 7, 8, 16 and 18.
Finally, Mr President, the Commission cannot accept Amendment No 21, believing as it does that transparency must be applicable to all the services provided on the information highway, without exception. After all, this directive - which, I would remind you, considers procedural regulations only, not only refrains from prejudging the problems specific to any individual sector, and especially in the cultural sphere, but will also be able to make a valuable contribution to thoughts on the future action necessary in that sphere. Essentially, we felt that this was such a new and evolutionary field that no one is yet in a position to lay down a complete and definitive regulatory framework. It seems better, then, to implement a flexible but effective procedure.
In conclusion, I must express my sincere thanks to the European Parliament for the way it has so far supported the rapid progress of this initiative, which is so important for the development of the information society in Europe.
The debate is closed.
We shall now proceed to the vote.
After the vote on Amendments Nos 17 and 18:
Mr President, you must ask for votes against. You are asking only for votes in favour and not against. I am sorry... I am not doing the translation.
This is not a problem of interpretation! The fact is that when I see such a large number of hands raised after asking for those in favour, since this is not a roll-call vote there is no point in wasting time on asking how many are against.
It is the case, Mr President, that even if we are in the minority sometimes, we still want to register the fact that we have voted against something. So you must also ask the question, who is against, so that we who are against can register our opposition, even if there are only a few of us. Otherwise we cannot do this.
Mr Cars, you are undoubtedly right. I would do the same, even if - I say again - it is only apparent at the time a hand is raised. Nothing appears in the Minutes!
(Parliament adopted the legislative resolution)
Regional policy in Austria, Finland and Sweden
The next item is the report (A4-0114/97) by Mr Rack, on behalf of the Committee on Regional Policy, on the communication from the Commission on the implementation of European Union regional policies in Austria, Finland and Sweden (COM(96)0316 - C4-0533/96).
Mr President, ladies and gentlemen, the report on the implementation of EU regional policies in the three new member countries of Austria, Sweden and Finland is largely uncontroversial. That, however, does not make it unimportant. It is not unimportant to the countries concerned, it is not unimportant to the European Union as a whole, and to a certain extent it is also of interest and importance to future candidates for accession to the Union.
The report itself relates primarily to the first year and a half from the date of accession. In several oral contributions in committee, the Commission kept providing us with updates and in that respect has ensured that the report actually reflects the current state of play. The subject of the report is the Commission Communication, which deals with the implementation of programmes worth more than seven billion ECU, with 1.6bn for Austria, 1.7bn for Finland and 1.4bn for Sweden. The report focuses on Objectives 1, 2, 5b and 6, but it also contains a number of cross-references with statements relating to the other objectives, which is something we pursued in some detail in committee.
In its communication the Commission certainly awards very high marks to the three new Member States, in terms of both the extent to which the programmes have been implemented and the extent to which the relevant funds have been used. All three countries have made more or less equal progress. They are spending their money as planned and are also achieving quite a lot with it.
From that point of view, the report shows that even economically advanced countries - all three are net contributors - can derive additional benefits from participation in the system of European regional policy. Some aspects of this added value are referred to explicitly. The main point, really, is that all three countries were quick to signal their willingness to become involved in regional policy and have proved astute in implementing it, having prepared the ground effectively before allocating the available funds on the basis of their planned programmes.
It is also quite possible to identify a learning curve, which is beginning to bear fruit at the present time. The Commission has rightly called for an evaluation of the extent to which the allocated funds actually achieve their purposes. Here we all have a lot to learn. This also applies to the domain of transparency. In this respect some countries, among them Sweden and Finland, have an exemplary track record on the basis of their own traditions. The others can learn from these two countries.
Lessons for the Member States - the old just as much as the new ones -are also observable in relation to the concept of partnership and the 'bottom-up' principle. This is an approach to regional policy which creates genuine popular involvement. For this very reason we expressly included in our committee's discussions a factfinding session with regional representatives from the three new Member States, who certainly found it to be a useful exercise.
What continues to be important about the implementation of regional policy in the three new Member States is that it really has broken new ground, not only in form but in substance too. Especially in the domains of environmental policy, the pursuit of equal treatment and programmes for the promotion of women, but also with regard to the use of new information technology, the three States, practising the values which underlie their own political systems, have undoubtedly lent welcome new momentum not only to their own regional policies but also to European regional policy as a whole.
Another important lesson referred to in this report, as well as in parallel reports, has been the fact that the three new Member States, particularly Austria and Finland in their external border position, have been demonstrating a great many good practices, especially in the field of interregional and cross-border cooperation, and this sort of development is also of interest to prospective members of the European Union. Some useful work is being done here in terms of establishing a conceptual basis for a preaccession strategy.
Finally, explicit reference should be made to one more lesson, because it is also very important. We can learn from mistakes as well as from good example. Mistakes have been and are still being made. The implementation of regional policy as a whole, both at European and national levels, is still plagued by too much bureaucracy and too little information. We should endeavour to reverse that situation.
Let me conclude by thanking the Commission for the very cooperative manner in which they invariably agreed to provide us with the various updated figures, and may I finally thank everyone who helped with this report, including Members of this House. I hope that we shall obtain the broadest possible consensus behind this report.
Mr President, ladies and gentlemen, as the rapporteur has said, this report is a document that we can all endorse. I should also like to congratulate him on this inventory of structural policy in the three new Member States. Our group will surely vote for this report.
This inventory will undoubtedly be of importance to the three new Member States, since they will shortly be sitting round the table for the first time at discussions on the reform of structural policy. That is why it is also very important for the Union to allow precisely these fresh experiences, these unspent experiences, if you like, of the new Member States to play a significant part in its deliberations on the reform of structural policy.
At the same time, these three new Member States - and I am partly qualified to speak here on the basis of my experience of the internal political discussion in my own country of Austria - must also prepare very thoroughly for this debate. There must be no more of the assertions we have occasionally heard in the debate on structural policy that two and two can make five. We have the Freedom Party of Austria, for example, trying on the one hand to have our membership contributions reduced but on the other hand to obtain Objective 1 status for each of our federal states. I therefore believe that such a report is a very important means of encouraging a realistic debate on the potential of the structural-policy regime and structural funds of the Union.
It will also be important to conduct the debate on the future of the structural funds in the light of the evidence which suggests that neither the older Member States nor the new Member States - net contributors, as the rapporteur indicated - are prepared to end up paying more into the European budget. That means we shall have to begin with very detailed discussions in each Member State, including the new ones, on where the real priorities should lie. I see them very clearly in the need to create more employment again in the European Union.
Mr President, the Commission's communication and Mr Rackin's excellent report on the implementation of the EU's regional policy in the new Member States brings out very clearly the good sides and critical points. In the initial stages of implementation in the Member States there are time lags, problems with information and inefficiencies of management. The reports, like the Member States and assessments, quite rightly points out the need for simplifying administration. The structure of funding, which is fragmented and concentrated on central government, should be decentralized to local authorities.
The special problems of Finland partly also Sweden which distinguish them from the other EU countries are long distances, low population density and exceptionally cold climatic conditions. The areas needing to be developed by the structural funds are situated in these countries thousands of kilometres from the Central European market areas, near the Russian border. The main livelihood in these areas, agriculture, has undergone a rapid structural upheaval with EU membership, Open markets have led to a situation in which, because of the short growing season, it is impossible to compete without continual production costs subsidies. I may say in this connection, ladies and gentlemen, that there is still about a metre of snow lying in Northern Finland.
Finland is Europe's most rural country, in which stresses the need for a rural policy which supports the wide variety of businesses. Finland is currently suffering from the second highest unemployment rate in the Union. The development of regional economies in the 1990s has been weak as a result of the record slump. Now that economic growth is beginning the remote areas are losing out, because young people are moving out of them to the more densely populated centres of southern Finland. In other words, irrespective of support and investment, the regional differences are growing, although the objective is quite rightly the independent and varied development of the regions.
In my opinion the experience obtained so far in the objective programmes shows very clearly that the responsibility for putting the programmes into practice should be transferred to the Member States and their local authorities, to the regions themselves. We must move away from the single structure of a programme as a bundle of measures, it must be made continually more flexible. The programmes are, however, absolutely essential for these areas. They have clearly brought with them useful projects, new types of cooperation and targeted planning. Thus in the review of the EU structural funds the continuing support for the EU's northern regions must be protected.
(FI ) Mr President, both the Commission communication and Mr Rack's report constitute a very interesting record of the experiences obtained with the implementation of regional policy in the three new Member States. Thanks and congratulations to Mr Rack and the Commission.
These documents have highlighted many important points. For example, they state that the implementation of EU regional policy has taken an unreasonably long time. In Finland, and as far as I know, in Sweden too, the regional and local authorities have strongly criticized the fact that it has taken and is still taking far too much time to put the administrative procedures in place - time which should have been used implementing the policy itself and in the discussion of its objectives and means.
Reference is also quite rightly made to the problems which have arisen in view of the administrative bureaucracy and lack of internal coordination among the Commission's units. In order to simplify and promote the activities of the structural funds it is absolutely essential to simplify the administrative procedure and develop the internal coordination of the Commission's units. The Commission's relevant directorate general should interpret and apply the rules in the same way.
In applying regional policy stress has been placed on the participation of regional and local authorities and interest groups in the planning and realization of regional policy. Experience so far shows, however, that the role of those involved at local level has not been anything like sufficient. For example in Finland the EU funding is being channelled through the state budget. This practice has increased the bureaucracy involved in distributing the resources and resulted in the central government's own objectives being given priority over regional objectives. In Finland the regional and local authorities in fact hope that the decision-making power on EU funds will be transferred to local authorities. In future the Commission should ensure that regional and local authorities are given full decision-making power in the adoption and implementation of programmes.
In spite of the problems it must be stressed that the activities of the structural funds have clearly brought new energy and enthusiasm into regional activities. Accordingly, the international outlook and the level of awareness about the European Union have also increased.
Mr President, as a Swede I welcome both the Commission's communication and Mr Rack's report. Both are largely in agreement with the conclusions which the Regional Committee came to at their meeting on 15 January 1997.
I would like to emphasise strongly the great paucity of information made available to those concerned, particularly to small and medium sized companies in Sweden. The extensive administration and bureaucracy both in the EU and nationally and the lack of standardised rules have actively contributed to making implementation of regional policy difficult. The criticism levelled against centralised government, particularly in Sweden, is also quite justified. As all three countries are net contributors to the EU it is important psychologically that there is a proper and quantitative return to these countries in the form of regional aid and that this can be used simply, quickly and effectively. So maintaining and developing the Objective 6-region is extremely important.
The Commission in its Report on Cohesion and Environment pointed especially to the fact that non governmental organisations must be more involved in regional politics. The committee also agreed with this and adopted our amendment proposal. To my great disappointment I now see that Mr Rack in amendment proposal no. 4 wants to go against both the Commission and the committee by removing the NGO's participation. It ought to be generally accepted that non-governmental organisations, NGOs, are an asset. They have the local knowledge and acceptance which public authorities unfortunately often lack. What is more important is that they are not driven by profit or the need for power. So I urge Parliament to vote against amendment proposal no 4 in favour of the original text. In all other respects we will be voting for the report.
Mr President, ladies and gentlemen, anyone who is familiar, within his own country or elsewhere, with the administration of EU projects will no doubt recognize the criticisms made in this report. These criticisms can be summed up under two headings - too much bureaucracy and not enough transparency in regional promotion measures. As long as these defects are not remedied, many a citizen of our highly developed member countries will regard this as further grounds for Euroscepticism.
As an Austrian Member, however, I find it extremely important that EU assistance should henceforth be used primarily to fight unemployment and indeed that the creation of jobs be made our foremost priority. Jobs, however, are not created by supporting a few multinational giants, which will often strike sail at the first signs of an economic headwind, leaving their massive redundant crews to take to the lifeboats; on the contrary, jobs are created by promoting small and medium-sized businesses, which, after all, are the largest overall employers of manpower, not only in Austria.
What I should like to see being avoided in future might best be defined by means of an example. Burgenland has been granted Objective 1 status and is to receive a total of 160m ECU from 1995 to 1999. This money is to lead to the creation of 7, 300 new jobs. If we consider, however, the way in which this assistance has been administered, it emerges that only 70 out of 9, 000 businesses are receiving support. The largest slice of the cake, ECU 10m, has gone to the Lenzing company; this represents 30 % of a year's promotion funds.
This company has used the money to create only 120 jobs, which are already under threat because the parent group is reporting nine-figure losses. I believe it is essential to prevent any such effects in future.
Mr President, I should like to thank Mr Rack for his thorough and effective work in assessing regional policy in the three new Member States.
It is of course the central principle of the EU's regional policy to narrow the differences between the regions. However, this has not as yet been successful. Even in the new Member States it is noticeable that the differences between the regions are growing rather than shrinking.
The EU's newest Member states are different in many ways from the 'old Member States'. Finland and Sweden, for example, have an entirely new objective area, the Objective 6 area, and we have no Objective 1 areas at all. In the Objective 6 area account is taken of the distinctive features typical of the Nordic countries such as low population density and long distances. In shaping the EU's regional policy in future these factors must be included either by continuing with the Objective 6 programme or by including these features typical of the Nordic countries in other programmes.
The problem with the present Objective 6 programme is however that the regional development funds include support for agriculture. There are some areas in which two-thirds of the resources are directed towards farms and only one third remains for the structural development of the region. However, the most important structural policy objective for Finland and for the EU as a whole, apart from the cohesion objective, is to focus on employment and on overcoming the unemployment problem.
Mr Rack has also described very well the problems relating to the situation in the new Member States. We have a reasonably good administrative culture and the EU's structural programmes have involved increased bureaucracy. This problem is described very well and it is to be hoped that we will get over this problem in the review of the regional policy programmes. One positive aspect from Finland's point of view, as has been stated, is that many new things have been happening and there has been enthusiastic cooperation.
Mr President, I should like to congratulate the rapporteur, Mr Rack, for his good and painstaking report. It gives an accurate picture of the implementation of regional policy in Austria, Finland and Sweden. Unfortunately it seems that greater effectiveness in regional policy is the most positive thing which EU membership has brought, to Finland at least.
The activity of the EU structural funds has been strained by bureaucracy and inefficiency. This is reflected by the fact that enormous quantities of appropriations have remained unused. For example, at our last part-session, we transferred over one and a half billion ECU in unutilized appropriations to the end of the programming period. This inefficiency has also been reflected in the treatment of the new Member States' development programmes. The programmes were only just approved in the first year of membership, which cannot be regarded as a great achievement. The rapporteur quite rightly refers to the delays in adopting the Community initiatives, but at the same time he could also have referred to the slowness in dealing with the objective programmes. Thus the call made in the report for greater transparency in the administration of the structural funds is quite justified. In fact it is the key to the rational development of the whole of the EU's regional policy in future.
The report also quite rightly draws attention to the Member States's internal administrations and stresses both the subsidiarity principle and the 'bottom up' approach. In Finland at any rate there is clearly a dispute over executive power between the Central State government and the local authorities. Local authority administration is based on the self-determination of local authority areas and is thus democratic and represents the citizen very effectively. The central administration is endeavouring, just as Mrs Ojala and Mrs Ryynänen have said, to arrogate the decision-making power to itself unncessarily. Local development funds and national matching funds have been scattered among dozens of different items in the state budget. In this way the government units responsible for the individual items are able to hang on to their power.
Furthermore, there is also 'local cooperation group', founded on the administration of the structural funds which forms a second, unnecessary and bureaucratic organization alongside the democratic local authority administration.
In this otherwise excellent report I cannot entirely agree with paragraph 9 which expresses the view that the emphasis on the promotion of agriculture in the Objective 6 programme is disproportionately high. Objective 6 was constructed along the lines of Objective 1, and thus also contains Less Favoured Area support for agriculture. In the Objective 6 area agriculture receives the same support as in the Objective 5 and 2B areas, and no more. It would therefore be disastrous if less support was given to agriculture in the Objective 6 area than in the more favoured areas, and therefore I disagree with Mrs Myller on this point.
Mr Rack's report gives an accurate picture of regional policy in the new Member States and at the same time it provides necessary material for the further development of the EU's regional policy.
Mr President, I think that the report we are discussing is, for the most part, a good one and it describes the situation accurately. There are also parts of the EU's regional aid which have worked quite well in practice. This applies in particular to Objective 4 and Objective 3. But there is a lot which, if we are to be honest about it, does not work particularly well. One problem which crops up continually when you are out looking at real projects is the enormous amount of bureaucracy you come up against when you make an application for funds and when you submit a report on these projects; all this creates immense difficulties.
There are also several problems which are particularly connected with the Objective 6-Region in Sweden which deals with aid to sparsely populated areas. One of the problems is that there is very little participation on the part of private businesses, which is almost certainly due to the bureaucracy involved. Another problem is that only a small part of the aid has been paid; in Sweden less than 10 percent of funds have been paid out and actually used. It is also true to say that many municipalities are currently in such a bad state financially that they do not have the means to use EU aid, they quite simply do not have the means to get hold of it. What is currently happening is that municipalities and regional authorities are closing down perfectly healthy businesses in order to take on temporary EU projects, which is not a particularly positive development. This is why Objective 6 aid must be changed in the future to make it more effective and work better as it is in the sparsely populated regions that the big regional political problems can be found. Taking an overall view, I am prepared to say that it would have been considerably better to keep the money in Sweden and never allow it to go via the EU but to allow Sweden themselves to determine how the funds should be used. This is the truth about this aid.
It is also important to view regional policy as a whole and to look at the effect EU membership has had. The fact is that the key to the regional balance which has existed in Sweden, where there has been a very even regional standard, is a strong public sector and public transfer system. As part of the EMU process there are currently large cutbacks in these which is having a considerable effect on the regional balance. In addition, most of the funds returned to Sweden go into agriculture, particularly agriculture in Southern Sweden, and this has a significant negative impact from a regional political point of view. The EU is also moving towards serious intervention in national regional policy, for example in our transport aid, which is a very effective form of regional political aid. So, unfortunately, I must state that on the whole membership of the EU has had a negative effect on the regional balance in Sweden.
Mr President, to create equal conditions for all people, no matter where they live, is one of our most important tasks as elected representatives and to ensure that everyone has access to work, education, care and communication regardless of whether they live in a city, a small town or a rural area.
The regions in the North of Sweden and Finland are extremely sparsely populated with as few as two inhabitants per square kilometre. An active regional policy which allows the whole of Sweden to prosper is therefore an important component of Swedish domestic policy, for which Objective 6 is absolutely crucial and must naturally be maintained. That the whole of Europe should prosper ought to be the aim of the EU's regional policy. It is a good heading for regional policy which we ought to introduce into the Union.
Sweden pays 20 billion kronor per year in Membership dues to the EU. Out of this 5 billion goes back into agriculture, 4 billion to regional politics. In order to use this 4 billion we must also contribute the same amount of money ourselves from the Swedish purse. This may seem in order but my question is whether this merry-go-round of money which flies off to Brussels and then comes back round again is a good model. The money which is returned is also loaded with a mass of rules and administration. We cannot resolve this huge issue now but it must be included when we evaluate the Structural Funds after 1999. This report also takes up the issue of existing bureaucracy and delays, particularly the length of time from a decision being made to when the money is finally paid out. This must be made more efficient.
Mr President, fewer Objectives, fewer funds and community initiatives, better co-ordination between the EU's regional policy and that of the Member State's, increased regional and local influence in decision making, planning, implementation and supervision of EU projects, putting all our efforts into doing something about the high unemployment in Northern Sweden and in Northern Finland along with some proposals for a better environment and a border region co-operation are some of the proposals which could further improve regional policy both for the Member States and for the EU. These are proposals which could make regional policy more effective. Approve Mr Rack's report, Mr President.
Mr President, ladies and gentlemen, on behalf of the Commission and in particular on behalf of Mrs Wulf-Mathies, the Commissioner responsible for one of the main sectors of regional policy, I should like to thank Mr Rack for his report and for the motion for a resolution. The report arrives at - and I quote - a 'definitely positive verdict regarding the implementation to date of the Structural Fund programmes in the three Member States' . This result is not solely, or even primarily, a credit to the Commission but is attributable to the professionalism with which the three Member States in question have approached their task. We can certainly feel well satisfied at the progress made, but satisfaction must never be allowed to slide into complacency.
The report makes a number of constructive criticisms, many of which will appear on the agenda during the discussions on the reform of the Structural Funds launched by the recent forum on cohesion. Before replying to these points, I should like to highlight a number of passages in the report which express certain principles of regional development policy which should always be taken as reference parameters for the debate on reform.
First, a relatively advanced level of national economic development does not exclude the existence of specific regional development problems and disparities which call for intervention by the Structural Funds. I would also remind Honourable Members, in particular, that the per capita gross domestic product in Sweden and Finland is still below the Community mean.
Secondly, the principles of multi-annual planning, partnership, subsidiarity, additionality and concentration have proved to be essential components of the Union's regional policy. Partnership between the Commission and the Member States, and within the Member States, is confronted by the challenge posed by excessive complexity. But it is a principle that we mean to defend, trying at the same time to reduce bureaucracy so far as is compatible with the sound and efficient administration of the Funds.
Thirdly, the promotion of employment, technological modernization, equality of opportunity and the environment must remain priorities of the new Structural Funds. Cross-border and inter-regional co-operation is another sector that enhances the value of the Union's structural interventions and must be promoted. Local initiatives, especially those to promote employment, are another field that holds out encouraging prospects for the future. On this point, I would refer you to the current programme of territorial pacts for employment - the Commission strongly supports this programme and agrees with its approach. It takes the principle of partnership back to basics, involving the public, private and voluntary sectors in joint action to boost employment. The Leader II programme has already achieved good results in this area.
Moving onto the criticisms, I believe that our administration and distribution mechanisms can, and therefore must, be improved. As the report rightly emphasizes, excessive bureaucracy is particularly unpopular in the three new Member States. Within the Commission there is a broad consensus on many of the proposed improvements: reducing the number of Community-initiative programmes and the administrative burden they involve, improving co-ordination and harmonization of rules between the various Funds and the Directorates-General, and so on. The Commission is taking an active stance, as demonstrated by the SEM 2000 project. Many of these improvements, though, will have to await the major reform of the Structural Funds for the new programming period. Among the reforms, there will have to be better use made of modern financing mechanisms, including start-up and risk capital.
Regarding the recent reprogramming exercise for the Objective 2 regions in Finland, that was indeed a protracted and laborious procedure. I would however call your attention to the secondary advantages, especially the possibility of simplifying and redefining the programme and bringing forward the intermediate assessment. With regard to the other objectives, the intermediate assessment has not yet been completed and, despite our efforts, progress is slow.
The report reproaches us for having neglected the rural areas and Objective 5B. That does not mean that the Commission underestimates the problems of rural areas: indeed, as emphasized in Mr Rack's report, a very significant proportion of the available resources has been used specifically for schemes to benefit the rural areas and to benefit farmers in the Nordic and Alpine regions.
Finally, Mr President, Mr Rack, ladies and gentlemen, I extend my congratulations and those of the Commission on this report, and thank you for the critical and constructive comments you have put forward. I see this as another outstanding example of collaboration between our institutions.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the resolution)
Mr President, I should just like to raise a point of order, for which I apologize.
There were two roll-call votes yesterday, namely on the Titley report and the WTO bananas, in which I wanted to abstain rather than voting in favour. I asked for that to be minuted. However, it was not mentioned in the Minutes of these roll-call votes. I should just like you to establish the reason for that, if you please. It is pointless for us to make corrections if they are not recorded.
Thank you Mrs Mann, but the discussion of the Minutes ended over an hour ago. However, we shall take account of your request.
Cross-border and inter-regional co-operation
The next item is the report (A4-0161/97) by Mrs Myller, on behalf of the Committee on Regional Policy, on cross-border and inter-regional co-operation.
Mr President, cross-border and inter-regional cooperation is a fundamental part of the work of the European Union. Europe's present boundaries were created by a series of wars which sapped Europe's energies and resources, at enormous human cost. The European Union was founded partly as a means of resolving conflicts through negotiation and with the aid of common legislation.
Nations are still divided by borders. The creation of the internal market has reduced internal border problems but not, unfortunately, eliminated them altogether. One function of cross-border cooperation across the EU's internal borders is to implement fully freedom of movement for persons, goods and services. The aim should be to ensure that citizens' everyday affairs run more smoothly. Borders must not impede the provision or use of services of an acceptable standard, for example. Local authorities in border areas may also save substantial amounts of the taxpayers' money by setting up joint services and common infrastructure in border areas. In places, considerable progress has of course already been made in this direction. Good examples are to be found in Germany, Holland, Luxembourg and France. Another noteworthy example comes from the border between Finland and Sweden, where the towns of Haaparanta and Tornio are cooperating. It must be said that the cooperation between these two neighbouring towns is much closer and more significant in terms of results than that elsewhere.
However, there are very few problems with regard to cooperation at the internal borders if one compares the situation with that between EU Member States and third countries. Despite all the difficulties, though, strong foundations exist for the development of such cooperation. The end of the division of the continent into two camps has created new opportunities for the development of the whole of Europe. In order to exploit them, however, care must be taken to avoid new walls being erected which divide peoples within Europe. Cross-border and interregional cooperation strengthens neighbourliness and solidarity between the regions of Europe, creating and renewing arrangements for cooperation in the best possible way.
Europe is characterized by a stress on regionalization. The Interreg II C programme was developed to promote regional cooperation. By means of this and other programmes, the EU must improve exploitation of the regions' own resources through joint activity. At the EU level, Mediterranean cooperation has already been institutionalized. The development of the Mediterranean programme and the stepping up of measures in that region is important from the point of view of the whole Union. However, in the north of the Union - in the Baltic and Barents Sea regions - regional cooperation is also developing. Two of the EU's new Member States and Norway, which rejected EU membership in its referendum, meet there, together with Russia, which has enormous social problems. Environmental concerns and efforts to increase regional stability are, in particular, key issues which should be stressed in cooperation between the EU and third countries, whether in the south, east or north.
A third important aspect of cross-border and inter-regional cooperation is the development of effective and practical cooperation between associated countries and EU Member States. Cross-border cooperation, in particular, should be seen as part of associated countries' pre-accession strategy, by means of which practical measures can be taken, to the benefit of both sides, to improve the conditions in which people in border areas live.
However, there are still many problems with regard to cooperation between EU Member States and third countries which hamper the development of genuine cross-border projects. A particular problem lies in the fact that cooperation programmes between EU Member States and third countries are based on separate, differing legislation. Programmes in the Member States are administered by the Directorate-General responsible for regional policy, while programmes in third countries are administered by that responsible for external relations. Third country programmes are not sufficiently long-term and systematic in their planning.
In my opinion a possible solution to these differences in the length of programmes and in how they are regulated might be to set up a single common fund for cross-border cooperation with third countries, which could be used to fund and administer joint projects. I believe that the Commission should consider this recommendation very carefully, because it could reduce bureaucracy, improve the implementation of these programmes and enable genuine cross-border cooperation to be achieved with third countries.
Mr President, ladies and gentlemen, allow me to begin by congratulating my colleague Riitta Myller on a truly outstanding report. It analyses the present situation very well, shows where reforms are needed and makes proposals for the future.
Cross-border and interregional cooperation in Europe, I believe, is one the kernels, one of the centrepieces and one of the flagship activities of this European Union, because it puts into practice our ideal of an increasingly integrated Europe, our belief that integration is far more than a mere catchword and that economic and social cohesion must be pursued in earnest.
Interregional and cross-border cooperation means looking beyond our own four walls, taking advantage of the spinoffs from such cooperation and, where frontiers previously created obstacles and made the joint use of facilities difficult, whether for infrastructural, social or simply interpersonal reasons, dismantling such frontiers. This phenomenon can already be experienced in many parts of the European Union.
Anyone who, like me, comes from a region in which four European countries meet - Belgium, France, Luxembourg and Germany - can see that this is a highly desirable development. But you can also see that its organizational implementation, especially in the administrative domain, still poses problems, even today. Everyone knows that four different administrative structures come into contact there, with different levels of government having to act together. That does not make it easy, but the people on the spot, the administrative bodies, are trying to find answers, some of them on the basis of structural assistance from the European Union. I believe that is important.
However, I must also say that future interregional and cross-border cooperation should entail no moves to create, or to demand the creation of, any additional tiers of administration. Political responsibility for this work, within the bounds we have set, must be entrusted to the bodies with the democratic mandate to shoulder that responsibility. It is their task to carry it out.
But we in the European Union do not only have internal borders to dismantle; we also have external borders. My colleague Riitta Myller stated that very clearly. I refer you to her report, which I fully endorse. As far as we in the European Union are concerned, our external borders currently touch on the regions where the greatest upheavals have been occurring. It is at those borders that the widest prosperity gaps are to be found, and it is there that the bulk of our work will have to be done.
The third aspect, which we introduced in the past within the INTERREG framework and which I regard as very important, is that Europe should be seen from the perspective of regional planning in the wider sense. It should no longer be considered as a collection of nation States or individual regions within those States; we must focus on entire geographical areas and their problems - by which I mean the Baltic region, the Mediterranean Basin, etc. and act accordingly.
Ladies and gentlemen, structural reform is on the agenda for the coming weeks and months. Personally speaking, I believe that interregional cooperation and the structural funds of the European Union dedicated to that purpose, in other words INTERREG, are one of the main assets that must be preserved, even after a reform, because this is the most European of all the work we can undertake. Cooperation is an important point.
When we talk about concentrating the structural funds and improving their efficiency, that means concentrating especially on the things that are very good and very important and reinforcing them. My appeal is that due prominence be accorded to the INTERREG resource in the forthcoming structural reform.
Cross-border and interregional cooperation form one of the main pillars of the European edifice. I sincerely congratulate my colleague Riitta Myller on her outstanding report, to which I pledge my support.
Mr President, on behalf of the PPE Group I should also like to congratulate the rapporteur for her report and to express my thanks for the constructive cooperation that marked the deliberations in committee, where we were able to add what we regard as essential points, which are now included in the report.
In our eyes too, cross-border and interregional cooperation is one of the pillars of the European integration process. As the rapporteur said, there are two aspects involved: cooperation within Europe and cooperation with third countries, where this type of cooperation can pay important dividends both now and in the future. At the same time, these efforts should not be entirely focused on social and economic cohesion but must also take account of the security dimension.
By comparison with other projects, I too would say that interregional and cross-border cooperation has a greater impact on people's daily lives, one reason being that the projects involved are often born of popular initiatives. They merit greater attention, because these projects highlight the obstacles and difficulties that hinder cooperation, problems of which people become more keenly aware in this context. Interregional cooperation must take more account of economic aspects, of social, environmental and planning policies, because people in border areas find it hard to understand why good health care is available on their side of the border but not on the other side, why the planners, for example, have designated their side of the border as an economic development area, whereas on the other side, perhaps little more than half a mile away, the land may be designated as a green belt with strict measures to protect the natural environment. These are European integration problems, and that is why such projects deserve special attention.
This report must serve first and foremost as the basis for future projects, for the next programme. Secondly, interregional and cross-border cooperation must be better coordinated with the other structural funds and the other forms of structural assistance. Thirdly, procedures should be simplified.
If we want individual citizens or even citizens' initiatives to become involved in this domain, we cannot confront them with time-consuming and cumbersome administrative procedures that result in their having to wait up to a year and a half before receiving a definitive response to their applications. Moreover, these programmes are a means of taking account of the specific nature of the individual regions of Europe.
As someone who lives in a border region, I can assure you that you will find convinced but critical Europeans in these regions. We should not squander the opportunity to make greater use of the impetus for European integration that is generated in frontier areas. I certainly hope that this highly significant report will also send the right signal to the Commission.
Madam President, while I fully endorse the praise Mrs Myller has received for this report, with its extensive coverage of Europe as a whole, I would like to take a closer look at one particular facet.
We are concerned with major borders, new borders, external borders, but the INTERREG 1 and INTERREG 2 programmes have hitherto financed borders which are now being defined as internal but which have become internal precisely because of the effect of those programmes. I refer to the thirty or so Euroregions, as they are called in the Treaty, which are still operative and whose problems have not been fully covered simply because we are now dealing with other regions with a greater eastward exposure.
I agree with a number of points, especially in the motion for a resolution, which do to some extent refer to the root of this kind of attention cultivated by the European Union - especially where reference is made, in paragraph 2, to clear guidelines for co-operation policy. In this type of activity, there is such a range, such a free interpretation, that at times there seems to be a danger of wandering away from the point, diverging from the lines laid down in the Treaty and elsewhere. Clear guidelines, then, spring from three fundamental activities. The first is the activity that favours the exchange of information: understanding each other in order to know each other. The second is the activity that derives full value from affinities and smooths over any aspects that are not common to all sides. And the third is the activity that focuses on joint programmes directed towards what is the main objective of this type of intervention, which is to eliminate or at any rate reduce regional disparities.
Paragraph 6 of the motion mentions the role of the regions situated on the internal borders, and this is where my main interest lies, since other Members have concerned themselves with the new borders. The main objective - as also stated in paragraph 11 of the motion for a resolution - is to enhance economic and social development. Significantly, the two sides of industry are expressly called upon to participate. So we are not talking about a European Union mandate to regional or national political organizations or institutions - the social partners are to participate. Not only that, but paragraph 23 explicitly refers to the involvement and specific participation of the private sector: the public are to be the proposers of the activities, the interpreters of the regulations and hence, clearly, the beneficiaries of the activities.
I say all this because we are seeing the birth of other, foreign Euroregions, unfortunately supported by Community funds. I refer specifically to them not just because they represent an internal policy problem but because we are talking about forms of Community financing - and this is the recommendation I would like to put to this House - which in my opinion should also be a matter of interest to the European Commission.
I refer to a Euroregion which goes by the name of the 'Tyrolese Euregio' , which is still progressing despite the widespread opposition that followed its creation, both within Italy and within Austria. The two governments concerned, those of Italy and Austria, have clearly denied the logical justification for this Euroregion, which is outside those envisaged by the Treaty. And yet this 'Euregio of Trentino and Tyrol' is still progressing, proposing programmes, using Community funds, with an objective very different from that proposed by the Euroregions as we understand them, which tend to weaken if not actually eliminate the internal borders. This Euroregion is eliminating the previous borders, true, but with the objective of creating an unacceptable political institution, defining a new border, a thick red line chalked around what is now being defined as 'the Union of Tyrol' - North Tyrol, South Tyrol and a hypothetical and historically unjustifiable Trentino Tyrol.
I ask you, Commissioner, to be on your guard against allowing any such distortions to occur and, above all, to ensure that they are not financed from Community funds.
Madam President, in the context of eastward enlargement, this report has a very special significance. It is an expression of the urgency of change in the funding of both cross-border and interregional cooperation in the Baltic and Mediterranean regions. The situation in the Euroregions, the fact that money earmarked for cross-border cooperation can practically only be spent on assistance to immediate frontier zones on our side of the border, is intolerable. Trust that has been painstakingly built up and successes that have been wrung from a vast number of joint talks on the development of projects are all in vain if the projects cannot be financed from one fund.
That is why the jewel in the crown of this report is that it provides for the possibility of financing from a common fund not only joint interregional cooperation projects but also those in the domain of cross-border cooperation. We have agreed that the Greens will withdraw their amendment, because point 4 is an adequate means of presenting this request to the Commission.
Speed is now of the essence if the hopes of the regions are not to be dashed. The Commission acts and implements these things. It could already be promoting pilot schemes during the current programming period to test a joint financing and evaluation system. The 1994 Schroedter report gives it scope to do that, and I hope the Commission will respond very rapidly.
Our perennial problem is that money flows indirectly into the coffers of the central authorities. This call for a common fund offers a means of ensuring that the money can really be administered in the Euroregions from now on. Clear steps are being taken here to foil and preclude attempts by central administrations to misappropriate funds for their own purposes. The Commission is also called upon to ensure that this abuse is not continued in the current programmes.
It is truly a matter of creating cross-border links between villages and towns, overcoming divisive factors and restoring bridges destroyed during the wars. Nowhere is the idea of a 'fortress Europe' so tangible as at the external borders. The Schengen rules are a huge obstacle to cooperation in the Euroregions. It is down to the courage of local authorities that projects are nevertheless possible. The theatre island in Guben, on the River Neisse, had not been used for 50 years until a concrete bridge enabled the inhabitants of Guben and Gubin to hold a Festival of Europe there together. These are opportunities for Europe. Above all, an open Europe requires political will at all levels.
Mr President, there are some exciting new developments in the whole idea of cross-border and interregional cooperation, in particular for people like myself who live in a coastal community in Scotland. We tend to think we are out on the periphery, that we do not have borders to the east. But, in fact, we do because the North Sea provides a common border and historically Scotland was very closely linked to the Netherlands, to Flanders, to the Baltic countries, to Germany and so on. These links are now being re-established and I very much welcome the extension of the concept explicitly to the North Sea and the idea that the coastal people also form part of an interregion.
As president of the North Sea Intergroup, I am involved in some very exciting developments which are being proposed for the whole of the North Sea region. In some respects the North Sea region is fortunate in that it has many advantages, for example in education. My own constituency of North-East Scotland has no less than four universities. That is replicated across many parts of the North Sea region. We have fishing grounds which are extremely important to Europe and very important to the fishing communities. We have tremendously important historic and cultural aspects which are capable of development.
On the other hand, we suffer from peripherality and, in particular, from the perception from London that we are very far away from anywhere. I am glad to see that Brussels is somewhat more sympathetic than London on occasion. We also suffer from problems such as pollution and the need for coastal development and coastal preservation. This is even more accentuated when you look at other parts of the North Sea such as the east coast of England and parts of the Dutch and Danish coasts.
In all this, there is a tremendous potential. In the resolution Mrs Myller has put forward - and I commend her wholeheartedly on the whole of it - there is a very interesting point 5 about cultural identities and minorities and I can see, for example, that not only the Scots but the Friesians too could benefit from emphasis on their particular language and history. There is potential for the development of the information society and for the protection of coastal communities.
I should like to join in the congratulations to the rapporteur for this report and to the Commission for being so innovative and thinking in terms of INTERREG IIc. I am very happy to support it.
Madam President, it is good to see proposals for increased cooperation between regions both within and outside the EU. It is important that the EU does not turn in on itself. I also support the idea of survival strategies for peripheral regions. However, I do not have the same favourable attitude towards the call for the creation of a formalized 'Europe of the regions and municipalities' . As the proposal stands, it contains the seeds of a Europe without frontiers, divided into regions. The nation states still have a monopoly in terms of taxes, but with greater funding of regional cooperation, it will increasingly be the EU which distributes Member States' tax revenues to the regions. Increased funding and politicization of regional cooperation will strengthen the position of the EU and the regions, at the expense of the nation states and local autonomy. Already, too many decisions are being taken in the EU and implemented at district and county level.
At present, a very intensive debate is taking place concerning one of these cross-border initiatives, namely the cooperation across the frontier between Germany and Denmark in what is known as the 'Euroregion Schleswig/Slesvig' . In this border area, the 'Euroregion Slesvig' has been strongly criticized, because of fears of undue dominance of the area by both the Federal Republic and the EU. Since the Euroregion is meant to operate as a single unit in the European context, many people in the border area see the Euroregion as an EU state created through the back-door - and there is absolutely no question of any kind of anti-German feeling here, as has been suggested.
I share this scepticism. In Denmark, it is the parliament and government which decide on external policy, and not the individual counties. The county of South Jutland, which forms the Danish part of the border area, is not an EU municipality, but a county of Denmark. We ourselves have chosen that this should be so. In historical terms, there has been a great deal of conflict over the Danish-German border. Today, the border is accepted on both sides, and we have an excellent relationship between Danes and Germans in the border area, a relationship which has been a model for many other places. We are good neighbours who have a low fence with many openings, but we take our own decisions for ourselves, and respect those taken by the other side. And this is what people have been demonstrating for at the border, that things should continue in this way, and German opponents of the removal of the border have also taken part in the demonstrations against the Euroregion.
We believe that cross-border cooperation can only be successful if there is complete acceptance that such cooperation requires agreement between the two parties. For two sides to agree, however, it is not necessary to build up complicated institutions. It is sufficient for them to meet and work out their agreement. I have nothing at all against cooperation, but I do object to cooperation having to be regulated through EU projects. People call this decentralization, and say they want to bring EU cooperation closer to the people. But if they wish to bring EU powers down to local level, it must be done through real decentralization, in other words by handing legislative powers back to the national parliaments. Cross-border cooperation is, in my view, both important and necessary, and extremely exciting and challenging. But I do not believe that we shall have a better or more democratic form of government by drawing down the curtain on the nation states. I believe in a Europe with a variety of different countries, not a new European superpower. It is important to preserve the nation states, above all because they are the best foundation for democracy and a sense of community and common purpose. If borders go, they will not simply be removed - they will have to be torn away.
Madam President, ladies and gentlemen, cross-border cooperation now has two quite distinct aspects. That is reflected in Mrs Myller's report.
On the one hand there is cross-border cooperation between the countries of the European Union and on the other cross-border cooperation with countries outside the European Union.
The first type of cooperation, principally effected through Interreg-IIA, is showing very positive results. For the period 1995/1999 ECU 2 400 million are being mobilized for Interreg A, ECU 500 million for Interreg B and ECU 415 million for Interreg C.
In our opinion it would be a good idea to set up an Interreg D instrument to finance linguistic cooperation in these cross-border regions. Such linguistic cooperation is currently under-funded and I think greater emphasis should be placed on improving that type of cooperation.
The resolution does indeed, in points 5 and 20, stress the importance of multi-lingualism, but for the moment that remains essentially a vain hope.
We note moreover a shift of interest towards the outermost regions of the European Union - perhaps in slightly too exclusive a manner. The project for developing the Mediterranean economic area is already mobilizing ECU 4 865 million, that is twice as much as Interreg-IIA, and ECU 8 million has been allocated for the Atlantis project. Of course we welcome this financial contribution for the respective regions, but we fear that at this rate crossborder cooperation in the heart of Europe will become the poor relation and anyone elected to represent Alsace, as I am, can only feel concerned about such trends. That is exacerbated, moreover, by the objective of social cohesion if that is interpreted as an obligation to keep the European Union's money for the less-developed regions only.
Other criteria need to be taken into consideration for cross-border cooperation. That is why I want to say here that Franco-German cooperation as well as trilateral cooperation between Switzerland, Germany and France around Basel also need funding and must not be sacrificed on the altar of these new priorities.
I should also like to see credit amounts released more clearly in order to strengthen bilingualism in my region - Alsace - and to see that more inhabitants of Alsace are represented in the French media. That is partly a financial question. It is quite clear that bilingualism is of great economic interest - even above actual cultural attachment proper - and it makes it possible to reduce local unemployment by a not inconsiderable amount, as may currently be seen in the Rhine Basin.
Despite all these omissions which I am sorry to note in this report, which places great emphasis on the outermost regions but rather neglects inter-regional cooperation at the very heart of the continent, I shall of course be voting for the report, since we support the general principles and inter-regional cross-border cooperation is still an altogether positive principle.
Madam President, ladies and gentlemen, the Myller report is indeed an integrated and well documented proposal on the improvement of cross-border and interregional cooperation.
Yet, besides the economic dimension of the issue and the clear need to achieve the aim of economic and social cohesion and, above all increased employment, cross-border cooperation can serve in a very genuine and effective way another equally important aim, that of approach and cooperation between peoples, the elimination of prejudices and stereotypes, and the discouragement of mentalities that favour and foment isolation, xenophobia, nationalism, enmity and violence.
Consequently, if our policy to reinforce cross-border and interregional cooperation is to be effective, it must include a broad range of statutory measures and significant resources aiming both to improve the economic and social conditions of the weaker regions in the European Union, and to create a climate and conditions of equal democratic, peaceful and creative coexistence between peoples, without distinctions of sex, race, national origin or religion. Such a policy must also go together with a range of programmes to ensure the accession and incorporation of weaker groups, immigrants and minorities, into social, political and economic life in the European Union, in a balanced and natural way. The role of the media remains of course important, in that they contribute to the suppression of prejudice, by emphasizing the beauty of the variety, polychromism and multi-cultural character of modern society.
As for the south-eastern borders of Europe, there has indeed been some delay in the promotion of cross-border cooperation, as the Myller report points out. That, however, is due to the well known peculiarities and serious problems of the area, problems to which the European Union should pay special attention in the context of regional policy, which call for the application of programmes appropriately adapted to the particular features of the region, and which above all require the provision of substantial resources and at the same time a trimming down of bureaucratic procedures.
Today, with the emerging settlement of crises and the stabilization of the situation, the prerequisites are being created for cooperation between the Balkan countries at many levels. As you have seen, Greece now plays a positive part in solving the problems, in the effective implementation of a policy of interregional and cross-border cooperation, and in the peaceful settlement of any differences in that difficult area of south-eastern Europe, which is nevertheless very important for European integration.
Madam President, I should like to thank the rapporteur, Mrs Myller.
I represent one of those townships, País Vasco, which through circumstances of history, was divided between two states either side of a frontier - a frontier which has long made communication difficult between two entities which share the same language and culture, in addition to forming a unit suited to cooperation in other fields such as the social and economic field.
Fortunately these frontiers, these scars of history, are beginning to fade and we are again finding ways of creating bonds with the other part of our town within a European context. We must take the European area as a joint horizon for various peoples to live together without internal frontiers but with respect for our respective identities, our self determination and diversity.
In this context cross-border cooperation is fundamentally an instrument for the creation of this joint Europe and is, similarly, the way to take to remove frontiers, not only physical ones, which make it difficult to build the planned coexistence which the European Union represents. Frontiers are in many cases artificial and have divided some peoples internally or have separated them from their neighbours.
Robert Schuman hailed from Lorraine, a frontier region, De Gasperi from the alpine region of Trentino, Adenauer was from the Rhineland. It is not by chance that the founding fathers of this Europe should come from frontier regions.
We must bring Europe closer to the citizens and if there is one place where our citizens can see that Europe exists, it is in the border regions. The effort which the Union is making in this matter will be the best catalyst for a process of political union, a union of citizens and peoples.
Nowadays Biarritz and San Sebastián are not regarded as separate items on offer for tourists within international tourism. It would not seem logical if the Austrian Tyrol and the South Tyrol, Alto Adige, did not cooperate on the joint promotion of economic or tourist projects. It is absurd that a worker in Irún, the Basque country, working in Hendaye on the other side of the border, should not have access to coordinated services within the fields of health and social security; we see shades of Kafka when he telephones from his home to his workplace and has to pay for an international call.
We must build Euro-regions where citizens find their natural community in a Europe without frontiers.
Finally, Madam President, I should like to underscore the importance of the report approved in this committee, which not only launches proposals, but also demands that the framework for cross-border cooperation should be binding on the Member States. This Parliament asked as much of the Intergovernmental Conference. In conclusion I hope that the Member States have the courage to resolutely pursue this cooperation. If they do they will be demonstrating that they are not afraid of a United Europe as a pluralistic area. If they do not do so or do not support this in realistic everyday terms, the citizens, the towns and the natural communities will continue building this Europe as a space for coexistence and diversity.
The geo-political upheavals which Europe has experienced have brought in their wake strong movements in favour of integration.
Mrs Myller's report is particularly interesting on this subject since it considers all the problems and questions raised by inter-regional and cross-border Union policy. It would indeed be appropriate to classify and coordinate all the initiatives which are sometimes developed in too disorganized a manner often without control or expert guidance. Thus when cross-border areas of activity are to be exploited a common financing and guidance fund should be set up, checks should be made to ensure that legal and tax rules are compatible, job creation should be encouraged and the environment should be effectively protected.
In this regard I should like to mention a region not considered by the rapporteur - the Alpine region - although European Union/Swiss negotiations are at a standstill, the associations of the Chamonix valley have for their part managed to cooperate with their Piémont and Le Valais counterparts as needed to fight pollution. The building of Europe will also involve the citizens, the towns and the regions.
Madam President, my sincere congratulations to the rapporteur on an excellent report. The aim of a united, socially and economically harmonized and permanently peaceful Europe is far less likely to be achieved by centralist strong-arm tactics than by sustained, far-reaching voluntary cross-border and interregional cooperation. In this sense I should like to highlight a particular type of project which affects my immediate home area and which, I believe, merits respect on account of its uniqueness and its innovative and audacious character and should be supported by the European Union.
I refer to the joint bid by three States - Italy, Slovenia and Austria - to host the Winter Olympics. These Olympics would be staged jointly by the federal state of Carinthia in Austria, the autonomous region of Friuli-Venezia Giulia in Italy and the Republic of Slovenia. This would be the first time since the revival of the Olympic Games that any Olympics had been held in a region covering several States. This region is trilingual, multicultural and multinational, but despite this - or perhaps precisely because of it - has decided to mount a joint bid to carry out this important cooperative project.
This mega-event, which would attract enormous media attention, could be a flagship pilot project in the realm of interregional cooperation, a project in the true European spirit with an inestimable symbolic value.
Madam President, there is no doubt that cross-border and interregional co-operation is a very important aspect of the European Union's policies, since it can contribute significantly to European integration and to a real approach between the populations and regions of Europe. Such co-operation can contribute effectively to the abolition of political and economic, but mainly of national frontiers, and I would add, to that of ill-considered cultural and religious frontiers, and it can of course contribute to reducing the corresponding gulfs and making the populations of areas that take advantage of it, one could say somewhat more 'European' . Our impartial moral and substantial support is therefore needed for the better organization, the more successful implementation and maximization of its positive results in the future, since it involves programmes with added European value.
I think the report by Mrs Myller is a step in the right direction. For my part, however, I would like to say that special note should be taken of a number of points which are included in the report, but which in my view are particularly important.
The first, is that besides internal interregional and cross-border co-operation, particular emphasis should be placed on external co-operation, in other words co-operation with third countries, which in light of the Union's enlargement, can contribute significantly to the preparation of those countries. In that connection, and I want to stress this, the legislative framework should be simplified. In the INTERREG-2A Programme we have today the strange situation that on either side of the borders, that programme's projects are implemented as something separate, as if different programmes were involved. This creates difficulties both for the coordination and the progress of the work, and I think that the issue will have to be solved in due course.
Secondly, interregional co-operation could prove particularly useful for the Union's coastal and island areas, especially for improved communications between the islands, but also to improve their contacts with national and Community centres.
Thirdly, it goes without saying that an initiative of this kind must involve increased participation by local and regional authorities, and by the social partners, both in the planning and in the implementation of the related programmes.
Madam President, ladies and gentlemen, cross-border interregional cooperation is undoubtedly of prime importance to the people of border regions. It serves to guarantee peace, freedom and respect for human rights. The key objectives of economic development, employment promotion, social and cultural cooperation, environmental protection and greater democracy are central elements of this cooperation.
In addition, mechanisms for the support of minorities must be established and developed. I am afraid I can only agree with the rapporteur's criticism that there is no adequate strategy for interregional cooperation and that the funding instruments are too fragmentary. What is certain is that the subsidiarity principle will have to be more rigorously applied in this domain too. Greater responsibility for planning, administration, execution and funding must be devolved to the regional and local authorities than has hitherto been the case. At the same time, however, decisions on cooperative measures must be a matter for democratically elected bodies.
An evaluation of the results is necessary, so that tax revenue is not squandered and wasted on irrelevant projects. This presupposes a good control system. Efficiency of performance must not be hampered by excessive bureaucracy and daunting administrative hurdles. Considerable simplification is needed, along with timely advice and guidance from the Commission.
Support for less-developed regions, promotion of rural development and improvement of the necessary infrastructure must take priority if we are to avoid further migration from border areas. The Member States in the frontier regions must press on with their cooperative ventures. Emotional barriers must be dismantled. The importance of this is demonstrated by the unfortunate occurrences in southern Denmark in connection with the creation of a Euroregion. The Commission would do well to start with our colleague Mrs Sandbæk and try to dismantle her emotional barriers too.
It is my hope and wish that the development of cooperation in the border regions of Member States and third countries will be successfully expedited - irrespective of whether the countries in question want to become EU members one day - for the benefit of the people living in those regions. That is an important precondition for the preservation of peace, freedom and democracy.
Madam President, ladies and gentlemen, I congratulate the rapporteur, Mrs Myller, on the quality of her motion for a resolution on cross-border and inter-regional co-operation. The subjects covered will undoubtedly give us food for thought during the coming months as we endeavour, if possible by the end of the year, to produce a Commission communication on regional policy and cross-border and interregional co-operation - a communication which will summarize what has already been achieved in an endeavour to interpret the future.
The Commission attaches great importance to these two forms of co-operation. I therefore fully share your hope that the European Union's future regional policy will attach the necessary importance to cross-border and interregional co-operation. As far as cross-border co-operation is concerned, the Interreg programmes of the 95-99 period represent a substantial advance over those for the previous period, especially as regards borders where no co-operation existed before 1990. However, there is still extensive room for improvement.
The Commission agrees with the Committee on Regional Policy in its belief that co-operation must not only allow regional and local authorities to assume greater responsibility for the preparation and implementation of programmes but also step up those measures which tend to promote co-operation among the operators on the ground. The Commission will be working in two ways to eliminate the shortcomings that exist. First, through individual programmes requiring, both at the contracting stage and subsequently in the work of the steering committees, that co-operation is organized more effectively and that more emphasis is placed on measures calculated to promote genuine partnership. Secondly, offering the regional and local authorities, within the framework of a scheme to be known as LACE TAP - ' link and assistance in co-operation for the European border regions - technical assistance and promotion' , conducted by the association of cross-border regions and financed by the European Regional Development Fund, the possibility of organizing exchanges of experience and skills between the border areas.
You are proposing the creation of a single European fund to implement more complex forms of co-operation on both the internal and the external borders. The establishment of a single fund is not possible at present, not among the associate states of Central Europe, given the present status of the Treaty - Article 130c - and the differences arising in procedural matters and in the financing of programmes, depending on whether the State concerned is a Member State or a third country. However, significant advances are possible even without a single fund.
With regard to the internal borders, the INTERREG programmes implemented on some borders demonstrate that the Structural Funds are capable of promoting in-depth co-operation, with a single programme on both sides of the border, a steering committee and working groups that mobilize a wide-ranging partnership, and a single common fund for the financing of the projects. Unfortunately, the situation is not so advantageous on all the internal borders because, even if the Community resources originate from a single fund, it only needs the procedures for administering the appropriations to be different on the two sides of the border to make it difficult to finance common projects in both border regions. The Commission shares your wish to see the administration and financing of INTERREG simplified.
The situation regarding the external borders is rather more complex, given that the cross-border co-operation procedures under PHARE and TACIS, programmes that are external to the Union, are different from those of the structural funds which are internal bodies. Of course, the Commission's services responsible for INTERREG and PHARE CBC have already worked together to bring the PHARE CBC regulations and procedures as close as possible to those of the structural funds, and we are taking steps to encourage even greater harmonization and simplification of the procedures.
Finally, as regards inter-regional co-operation, the last two calls for proposals, addressed to the territorial entities in conjunction with other bodies operating at territorial level, place the emphasis on the development of partnership, on innovation and on the exchange of knowledge and skills.
Madam President, I realize that, although I have exceeded my time, I have not dealt with all the points raised in the motion for a resolution but have confined myself to a few of them. The Commission will of course review all the ideas and proposals put forward, and will reach a decision on every one of them. This of course will not be possible until around the end of the year, when the studies and decisions that I mentioned at the beginning of my remarks will be available.
In the meantime, I can assure you that the Commission will continue to favour a frank and constructive debate between Parliament and the Commission on cross-border and inter-regional co-operation.
Thank you, Mr Monti.
We shall now proceed to the vote.
'We are not uniting any States; we are bringing people together.' These are the words of Jean Monnet, author of the Schuman Declaration of 1950.
Policies, ladies and gentlemen, are made by people, and only if people know and understand each other, implement joint projects and share responsibility for them can sound European policies materialize.
Europe is open, with a free single market and freedom of movement, and yet each of its national frontiers still makes its presence felt, even without customs checks and barriers.
Cross-border and interregional cooperation is an essential means of bringing people together and solving problems by consensus.
The motion for a resolution before us deals with cross-border cooperation in the Union. All regions in Europe continue to need European Community initiatives. Cooperation at internal borders must enable people to go about their everyday business without any problems. The aim is a Europe without frontiers, where communal services are available at the most convenient places.
It is a matter of developing cross-border areas with homogeneous social and economic conditions. Part of this involves the creation of legal and fiscal conditions for the operation of cross-border enterprise zones, the coordination of instruments designed to promote regions and their economies on both sides of borders and crossborder social cooperation.
This means that it should be possible to make the best possible cross-border use of facilities in order to avoid duplication of investments.
Why must I wait for the emergency services from another part of my own country when there are emergency vehicles free just across the border? Or if the hospital across the border has a consultant who specializes in my illness, why can I only be admitted to the county hospital on my own side of the border?
The Myller report deals with many detailed issues. It highlights good points and problem areas. In the quest for more common ground in Europe, these problem areas must be eliminated.
There are many positive features in this report, but also some areas where we should proceed with caution. The call for 'the creation of legal and fiscal preconditions for the operation of cross-border business areas' is simply likely to clash with the national rules in this sector. For example, we cannot introduce cross-border tax and legal rules in one part of southern Denmark, just because it is a border area. For this reason, I shall abstain from voting. I would also point out that regions consisting of parts of more than one country should be established taking full account of local circumstances. There are different backgrounds - political, historical and cultural. We therefore cannot lay down standard models for regional cooperation. In Denmark, we have this problem close to home in the Danish-German border area, where even the title given to the cooperation has created difficulties. It seems neither natural nor easy on the ear to call this the 'Euroregion Schleswig/Slesvig' . Here too, the subsidiarity principle must be applied. The way to succeed is to create a psychological and popular climate which encourages cross-border cooperation, and then to give this a name which suits local conditions.
(Parliament adopted the resolution)
Integration policy for island regions
The next item is the debate on the oral question (B4-0166/97-0-0053/97) to the Commission, tabled by Mr Arias Cañete on behalf of the Committee on Regional Policy, on an integrated policy for the specific situation of the insular regions in the European Union.
Mr President, Commissioner, ladies and gentlemen, deputizing for the Chairman of the European Parliament's Committee on Regional Policy, I have been asked on behalf of our Committee to deal with a question to which we attach particular importance. It is the question of islands and the position they occupy, or rather ought to occupy, within the framework of the European Union's various policies. Having myself been born and grown up on a Mediterranean island, Crete, I know very well and at first hand all the vital problems faced by an island, precisely because of its insular character. I know very well the difficulties created by isolation, first and foremost among which is the dependence of the island and its dwellers for their economic development, social survival and medical care, on often uncertain and usually inadequate sea and air transport. I know very well the problems of survival faced by island businesses, by far the majority of them SMEs or small companies, in their everyday efforts to compete successfully against similar businesses in mainland areas.
The cost of importing their raw materials and exporting their products and services is much higher, and the procedures involved generally much more time-consuming. The necessary area for their development does not exist, and as a rule qualified personnel is lacking. Technological equipment and infrastructure for communications and transport are usually deficient. Finally, I well know the daily but important problems faced by the residents due to water shortage and the difficulty of supplying energy, inadequacies of infrastructure for health, education and culture, and the employment problems faced by young people in particular, which lead them to abandon the islands and seek their fortunes elsewhere. Problems and difficulties which, as is natural, ultimately bring the islands to a state of economic and social stagnation, isolation, developmental backwardness and more general downgrading. Besides, it is no matter of chance that islands, with very few exceptions, number among the European Union's most poor areas, as emerges clearly from a series of reports by the European Commission, from your own reports, Commissioner.
It is also worth noting that despite the particular features of each island, the basic problems they face have much in common in all the Union's island areas, whether in the North, or in the West, or in the South, and whether we are speaking of Crete and the Aegean islands, or of the Isle of Wight, or of Sicily, or of the Balearics and the Canary Islands.
Finally, this is no trivial issue, but one which involves a by no means insignificant number of European Union residents. Taking as a base the classical definition that we accept in the European Union concerning what an island is: in other words, of course, an area of land surrounded by sea, with no continuous connection to the mainland and on which the capital of the corresponding country is not located, then the European Union today comprises a total of 22 island regions making up 4.5 % of its territory and being home to 4 % of its population.
Based on these facts, the following picture emerges: the Union's island regions constitute a significant part of its territory and are the home of a by no means negligible proportion of its population. Notwithstanding their respective particular features, they face in common a range of very important problems that stem precisely from their insular character and which result in their economic and social downgrading. In the view of our Committee, Parliament's Committee on Regional Policy, this constitutes good reason for the adoption of an integrated special policy for islands within the scope of the Union's regional and other policies, aiming precisely to help them overcome their inherent difficulties by giving them equal opportunities for development with those of the Union's mainland areas.
Besides, such a policy has been called for consistently for many years by all the European Union's island regions, and the need for it has been recognized from time to time and under various circumstances, by all the Union's institutional bodies. It is also a policy which safeguards free competition in practice, since it aims precisely to help islands cope with the additional disadvantages they face following the creation of the single internal market, which we should admit, often works to the disadvantage of islands.
On that basis, then, could the Commission tell us how it views the idea of starting to give greater importance to the peculiar character of island regions? Specifically, does it intend in the future to attach greater importance to improving infrastructures on islands, particularly sea and air transport? Does it intend to contribute to the promotion of the sectors of agriculture, forestry and fishing, and that of alternative cultural and ecological tourism for the islands? Will it take all necessary steps to enable businesses on islands to compete with mainland businesses under equal conditions? Mainly, however, Commissioner, how does the Commission react to the idea of including in the revised treaty that will emerge from the Intergovernmental Conference, an order recognizing the particular nature of island regions, and the problems they face in common, which could in the future constitute the legal base for the implementation of an integrated Community policy that is essential if islands are to escape isolation, overcome their structural difficulties and claim a better future within the framework of United Europe.
In the hope of a positive reply from the Commission to all these questions by our Committee, which are at the same time called for by Europe's island regions, I thank you for your attention.
Madam President, the Commission recalls that in 1994 it published a document on the island regions which made it possible, simultaneously, to uncover the wealth represented by the diversity of the islands within the Community and to gain a better understanding of their socio-economic situation. That document sets out, for each Member State, a complete list of islands, with maps and statistics, a description of the level NAZ 2 and NAZ 3 island regions, and a brief analysis of the territory and of the economic situation of all the other islands.
With regard to the Community appropriations currently allocated to the islands within the Union, I must emphasize that the majority of the large islands within the Community are eligible for Structural Funds subsidies, mainly under Objective 1. This applies to the seven outermost regions - the Canaries, the Azores, Madeira, Guadeloupe, French Guiana, Martinique and Reunion - and also to Corsica, Sardinia, Sicily and all the Greek islands. Under this heading, cofinancing is possible for investments in sea and air transport infrastructures. The Cohesion Fund can also cofinance transport infrastructures in the islands of the eligible Member States. The island regions can thus benefit from the investments in the trans-European networks.
For the new planning period, the Commission shortly expects to present the document 'Agenda 2000' , which will include the future financial perspectives (Santer package), the broad guidelines for the future reform of the Structural Funds and the reform of the Common Agricultural Policy, and the opinions on the CEECs which are candidates for accession. For the island regions, as for the other regions of the Union, the aim is to guarantee the sustainable development of those regions in which sufficient convergence has not been achieved.
In order to stem the tide of depopulation and to prevent the desertification of the island regions, and of all rural areas, the Commission intends not only to sustain and promote agriculture, forestry, fishing and aquaculture but also, on the basis of an integrated approach, to promote economic diversification, especially for small and medium-sized enterprises and rural services, the management of natural resources, improved services relating to the environment, and the valorization of the cultural heritage, tourism and recreational activities.
The Commission agrees about the need to combat the excessive burden placed on natural resources by certain forms of tourism, in the island regions and elsewhere. The proposal for a decision on a first multi-annual programme in favour of European tourism - PHILOXENIA - takes the promotion of sustainable tourism and of alternative forms of tourism as one of its primary themes. The Commission hopes that the Council will be able to make rapid progress towards adopting the decision to which I have referred.
On the other hand, tourism is also referred to in the fifth programme for the environment, 1992-2000, as one of the five key sectors not only at the regulatory level but also in terms of self-regulation by the public, operators and public authorities, by means of instruments to encourage sustainable tourism.
Finally, several projects - LIFE, NATURE - encompass measures to promote ecological tourism. The Commission understands the desire of the island regions to enjoy the benefits of a consistent approach; in the Commission's view, their specific nature should be pointed out to the Community legislator whenever necessary. This, in any case, is the line which the Commission pursues in its proposals. Finally, as regards the present Intergovernmental Conference, the Commission is supporting the possibility of adding a declaration on the island regions to the revised Treaty.
Madam President, Commissioner, ladies and gentlemen, I would first like to express my satisfaction at the Commissioner's statement that he understands the particular nature of island regions and supports the inclusion in the new Treaty of a statement which will constitute the correct legal basis for the establishment and implementation of a special policy of support and development in island regions.
We are convinced that conditions have really matured and that everybody understands the need to adopt an integrated European policy and development strategy for the European Union's island regions. A policy that will deal effectively with structural inequalities between the Union's island and mainland regions.
As one who comes from Greece, a country comprising 42 % of the total number of inhabited islands in the European Union - 167 inhabited islands among a total of 400 in the Union - I am in a position to know how urgent it is that measures should be adopted to curb the negative trends created by the isolation of island regions and their abandonment by the Union. Of course, the problems differ from one island to another, and in many cases those differences are both great and critical. Yet, for a large number of islands, mainly those of small and medium size, the economic and demographic base has been weakened, I would say, to desperate levels.
Important constituents of an integrated policy for island regions and of a strategy for sustainable development must include improved transport infrastructure, the development of advanced telecommunication networks, measures to support SMEs and to boost employment, combined developmental choices to encourage local production and the local economy with interventions on behalf of agriculture and tourism, the correct management of natural and in particular water resources, the promotion of special measures to increase investment and favourable taxation measures for permanent residents, modernization and in exceptional cases coverage of the needs of local administration with trained personnel, integrated interventions in social infrastructure, especially education and health, and the creation of networks of small islands, with action on the protection of the environment. We also need a broad programme of legislative intervention and special projects to make the most of and to protect the natural beauty and cultural wealth of our islands, the refurbishment of traditional housing, the protection of the sea, the management of water, sewage and wastes, and the creation of conditions leading to democratic recovery and steady development.
Today, the European Parliament is called upon to transmit a message of solidarity by its practical recognition of the need for direct promotion of a policy for the survival of our islands.
Madam President, Commissioner, I am an elected representative of the two largest islands in the Union which are not home to a European capital city - Sicily and Sardinia - and I must therefore express my continuing regret at the lamentable absence of any integrated Community policy or specific instruments for the European island regions, confronted as they are by an extremely wide range of problems which continue to act as a permanent obstacle to their development.
I therefore repeat once again, in this House today, my hope that in future, and starting with the forthcoming Amsterdam summit, the Council will turn over a new leaf and consider the specific problems of the Union's islands from a new standpoint, a more considered and specific standpoint, as indeed I understand the Commission also wishes to do when considering the matter of the reform of the Structural Funds.
I am glad to take the opportunity offered by Commissioner Monti's presence to emphasize the fact that a new common policy for the benefit of the island regions should also be designed to give these disadvantaged territories a genuine opportunity to complete the internal market and the process of integration, beginning with full implementation of the fundamental principle of freedom of movement for individuals and goods; this is something that has not yet been given concrete form, so much so that, despite the fact that Article 129b of the Treaty stresses the need to link the island regions to the central regions of the Community, we have yet to see any concrete measures taken to ease the problems that island status creates with regard to transport.
The European Union cannot impose its own policies - transport, fiscal harmonization, the agricultural policy itself, fisheries - in a uniform manner that also includes the islands and island groups that experience extremely difficult economic development situations because of their limited agricultural and water resources and the limited availability of skilled labour. Instead, it should implement ad hoc systems and measures tailored to the specific features typical of, and shared by, the island regions of the European Union.
What is needed, therefore, is a global Community policy for the islands, taking into account all the aspects of island status. The objective of a European policy for the islands should be both to establish a general framework of compensation for the adverse effects that Community policy often has on the island regions, and secondly, more generally, to establish a new way of thinking that recognizes the right of islands and island groups to diversity.
Madam President, Mr Commissioner, ladies and gentlemen, one of the principal objectives of Community policy and in particular of regional policy is economic and social cohesion within the European Community.
This aim, based on the fundamental principle of solidarity, entails taking into consideration the specific features noted at the levels and in the models for development of the European regions. Thus certain areas of the Community territory have their limitations which lead to imbalances affecting their development. That is the case with island regions.
These regions are well and truly an integral part of the European Union. They represent approximately 14 million European citizens, that is a population greater than that of certain Member States. The Europe of the islands is not merely a theory, but rather a human, cultural, economic and social reality. We must then ask ourselves whether the concept of the single European area is relevant for the islands which, as they are isolated and out of touch, inevitably labour under manifold spatial and human limitations.
That explains why numerous rules of economics designed within and for the great continental units cannot in fairness be applied to the island regions without corrective mechanisms.
Widely varying conditions are of course found throughout the islands of the European Union and yet however, above and beyond that diversity, how can we avoid noticing a great similarity within development problems, such as the narrowness of the economic market, environmental conservation and transport costs, even within the social conditions of the peoples linked to the concept of being cut off and limited in space.
How can we think of regional planning in purely continental terms? The island regions need research into appropriate differentiated treatments. Their future depends upon it, but so too does the future of Europe. For several years past the Union's island regions have been trying to make their voice heard ever more clearly and with greater solidarity. Let us mention the Committee on the Islands - CRAM 6, the European Parliament's Eurisles group, the Imedoc Protocol, the Baltic island group, to name but a few.
Faced with that the European Union has not to date come up with any global approach to the problems underscored by the island regions. The REGIS programme has of course been set up and in this connection. We must repeat that taking account of the problems of island regions is not an alternative to the search for solutions to the problems of the outermost regions. Quite the reverse. The two processes are perfectly complementary. It would be fitting to set up a truly integrated policy for the island regions with the collaboration of the Member States and the regional authorities on the principle of partnership. That will have to be based on the laying of a legal foundation, that is the inclusion in the Treaty of Union of an appended clause or statement recognising the special features and the need to tackle them by means of tailored policies and provisions.
The island regions are a good illustration of the challenge facing the whole of Europe - moving towards a stronger Community with more harmonious development and greater solidarity. That certainly entails, over and above the legal and economic aspects, a political type of imperative.
I could not end, Mr Commissioner, without expressing my pleasure on hearing your proposals a few moments ago in which you expressed the view of the Commission which would, you mentioned, support the inclusion in the annex to the new treaty of a specific statement on the arrangements for island regions. That would constitute a legal basis for the setting up of an integrated policy having regard to the actual specific features of these regions which are very dear to our hearts. We are grateful to you.
Madam President, ladies and gentlemen, at the last plenary session in Brussels the European Parliament agreed that it was necessary to incorporate the status of outermost region with full legal backing in the future treaty.
The manifold and permanent handicaps of the outermost regions arise from their island status but are exacerbated by their remoteness from other regions of continental Europe and, similarly, other island regions.
Although we cannot and must not confuse this with the actual situation of the outermost island regions, there is in the European Union, and particularly in the Mediterranean, a different type of island reality which we are dealing with today, much less pronounced because inter alia it is significantly alleviated by much shorter distance and isolation - often a great deal less, frequently not very significant.
This is a matter of a different reality fundamentally resulting from being cut off and the scarcity of certain resources and that naturally presents a specific joint framework warranting an integrated and differentiated approach on the part of the European Union.
An integrated and differentiated approach is needed for the island problem as a whole, without detracting from the essential attention to the widely varying stages of development seen throughout the island territories, because the European Union must provide specific responses to the different situations which occur within its territory.
Therefore, in support of the principle of economic and social cohesion, we uphold and support the motion for a political resolution which this House will no doubt approve.
Madam President, I, like previous speakers, welcomed what Mr Monti said, pointing out that as long ago as 1994 the Commission presented a document on the islands. He mentioned, moreover, a whole series of programmes which dealt with the islands, above all the Agenda 2000 of the Filoxenia Programme to enable these regions to develop for the purposes of tourism.
Most interesting I find Mr Monti's statement that it would be appropriate to include, provided the Commission were in favour, a statement by the Intergovernmental Conference on the subject of the islands in general.
The Commissioner has heard what previous speakers have said, for example Mr Baggioni, Mr Viola and Mr Karamanou, and I should simply like to take this opportunity to point out to him that there are two possible approaches to the problems bound up with island status. What I would call the 'incrementalist' approach which consists in the analysis of given programmes or activities, and then, as Mr Baggioni mentioned, an approach which places the accent upon a certain political imperative which is linked to the fundamental geographical reality of the islands. The Commissioner will realise that some of the poorest regions in the Union, such as Corsica or the Azores are indeed island regions. The only island region among the relatively rich regions is the Balearic Islands, Spain, which come close to the Community average with 98 % of the average income, but there are not in fact any island regions which are highly developed.
This is because, from the point of view of the economic structure, the whole concept of the European Union is based on a continental idea, that is the model for the building of Europe is the North American continental model like a kind of great rectangle over which there is uninterrupted territorial continuity. This continental territory lends itself to the establishment of a series of lines of communication based for example on the train, great motorways and of course on the elimination of all barriers to trade. But there is one barrier - one customs due - which must be paid if the sea needs to be crossed. I am not of course referring to large islands such as the United Kingdom or Ireland, but in general to the rest of the island regions and Mr Commissioner Monti will actually agree with me that Sardinia and Sicily in his country are the poorest regions precisely because they are islands and without that continental continuity there is a whole range of structural elements standing in the way of definitive integration in the common market.
That is, the continental concept of the common market as a continuous territory which is a prerequisite for example for banning transport aid in order to put everyone on an equal footing, means that unless islands receive some kind of transport aid they are placed at a disadvantage from the point of view of competition.
Island regions have specific needs and the Commissioner, who is a cultivated man, will recall how in Greek literature there are two basic fundamental great works the Iliad telling of the conquest of Troy and the Odyssey describing Ulysses's efforts to get back home and in practical terms, the tasks facing Ulysses are greater than those required to conquer Troy. That is, the island context presents certain specific difficulties which cannot be overcome.
I agree with Mr Monti that the appropriate sphere for launching an in-depth debate on the islands which is not merely an 'incrementalist' debate dealing with little bits of aid here and there, is precisely a statement by the Intergovernmental Conference. I think that the Intergovernmental Conference should face the European Union and the Community institutions with a debate on the role of the islands.
I know that Mr Monti is concerned about one matter and I should like to quote it as an example, since I think it is the best example of what might happen - we are moving towards Economic and Monetary Union, internal frontiers are disappearing, from 1999 there will be no barriers to prevent a French citizen or a German citizen from putting his savings in a Luxembourg bank where there is no tax on savings. That is relevant for anyone living on the continent of Europe who can simply get into a car or hitch hike to take his savings to a Luxembourg bank, but I do not think anyone will feel inclined - unless he has many millions - to take an aeroplane for example from a regions such as the Canary Islands, Guadeloupe or Martinique to place modest savings in a Luxembourg bank. That is when all is said and done a great disincentive.
That brings me, Mr Commissioner, on to one last aspect; I think that within the context of treatment for the islands, although basically the islands have aspects in common, they are different one from another. I mentioned earlier the example of the Balearic Islands, currently the richest region in Spain and an island region. Both the Balearic Islands and the Canary Islands have for centuries formed part of the same political entity - Spain. Whereas the Balearic Islands have developed to a considerable extent, the Canary Islands have rather lagged behind, because there is one additional aspect: in the European Union there are, in addition to what might be termed the nearby islands which form part of the immediate environment, the unusual aspect of some very distant island regions - the French overseas departments and territories, the Portuguese archipelagos of the Azores and Madeira, the Canary Islands and the Island of La Réunion, which are so remote from the Community umbrella that unless they are given quite different legal treatment there can be no possibility of economic development.
As regards these outermost regions, Madam President, Mr Commissioner, it is not enough for the IGC merely to make a statement as it did for the last Maastricht Conference. I think a highly specialized regime is called for and it is currently being drawn up thanks on the one hand to the POSEI programmes, to Protocol No 2 annexed to the Treaty of Accession to the European Union of Spain and Portugal and to a whole series of Community legal standards which have considered this special situation of the outermost regions.
I think that the European Union should now consider for these island regions with additional difficulties a legal system which is not based on secondary legislation of simple regulations or directives which are then open to challenge before the Court of Justice, but on constitutional treatment in the Treaty establishing the Union.
It must be remembered that France already envisaged such constitutional treatment when the first European Union Treaties were signed - the Treaty of Rome 1957 - since there is a specific reference to the French overseas territories. Although Spain and Portugal joined later and could not therefore include the point in the original Treaty, the Act of Accession of Spain and Portugal did envisage this specific point in a document which we might regard as constitutional from our point of view - and that is Protocol No 2 and other articles in the Act of Accession of spain and Portugal to the European Union.
I therefore hope, Madam President, Mr Commissioner, that today's debate will serve on the one hand to establish the need to consider the subject of the islands in its global perspective and on the other and in a very special way, to stress the effort needed in this final stage of the Intergovernmental Conference, so that the outermost regions of the European Union receive different legal treatment so that they may be regarded as a special case. I stress for example the tax aspect. The harmonization of Community taxation, which is important and essential, does not necessarily need to be extended to outermost regions of the Union.
(ES) Madam President, I fully concur with what Mr Medina Ortega said and I shall not go further into those matters for reasons of time. But as regards what Mr Monti said in his speech, I should like to mention two matters:
On the one hand I am glad to hear that the Commission is supporting a statement in favour of the islands and, on the other hand, I should like to point out that, despite its statements about the Cohesion Fund as an instrument for helping the islands, the Cohesion Fund is not being implemented; there is practically zero implementation in the 22 island regions of the Union. The islands are part of the European heritage. European culture and history would not be the same without the contribution of its islands. For continental Europe island is synonymous with holidays, but behind an attractive exterior, which is a shop window for a tourist attraction, islands have a series of problems common to them all, as has been mentioned here.
In this Parliament's Joint Group on the Islands which I have the honour to chair, Members from all nations and of all shades of political opinion have had no difficulty in establishing arrangements for diagnosing joint problems affecting us caused by the sea. The sea is a bond for peoples only as far as poets are concerned. We island dwellers know very well that the sea separates and causes a multitude of problems: transport, communications, energy delicacy of the region with specific environmental problems, added business expenses, delicate economy. It is not by chance that almost all European island regions are Objective 1. The only fundamental obsessions which I have heard in the Commission for a specific policy for the islands are budgetary and no doubt very important ones. But the islands cannot benefit on an equal footing from the advantages of the great internal market nor take part in most of the projects in the great trans-European networks. It would therefore be fitting if such comments as Mr Monti's were to give rise to a new Union vision of the problems facing island regions.
Madam President, Mr Commissioner, ladies and gentlemen, Madeira, Porto Santo and the Azores are island regions which particularly feel the lack of a special scheme and specific support mechanisms within the framework of the European Union. But they are also for Community purposes outermost regions.
We want to obtain the best possible treatment for these islands in order to offset the disadvantages caused by their island status and to promote equality of opportunity for their inhabitants. But we do not accept that the Community concept of outermost region should become diluted in the concept of island region. The fact is that the outermost island regions, because of their remoteness from the continent of Europe, are faced with more disadvantages than islands in general.
We shall not therefore accept any compromising of the progress already made as regards the guaranteeing of special treatment for the outermost regions by the lumping together in the the IGC, in the future Treaty and in the resultant decision-making process, of all islands even if they are close to mainland Europe and more prosperous than many continental regions.
I should therefore like first to register the strongest protest against the Netherlands Presidency's proposal (made within the IGC) on the outermost regions, since it does not provide guarantees for the special situation of these exceptional European regions in its clear attempt to exclude the French overseas dominions and territories; secondly to insist that the IGC should follow the European Parliament's position on the IGC based on the Weggen report, in particular the twelfth paragraph of point 3 in which Parliament demands that the Treaty should expressly include a provision conceding special and specific treatment for outermost regions; thirdly to ask for the recognition and effective support for problems arising out of island status which are felt particularly in the autonomous regions of Madeira and the Azores which are outermost regions.
Thus, as already indicated, I have no alternative but to vote against this motion for a resolution in order to avoid supporting the attempt to dilute the outermost regions with island regions as a whole.
Madam President, the text of the resolution makes it clear that the insular regions of Europe, be they in north or south, are facing great environmental and economic challenges, and that is why the European Union must do more to ensure that these areas are not left alone to deal with their problems. Above all, the island regions must be incorporated into the sort of physical planning strategy that is currently being developed within the EU.
The adoption of a European regional planning strategy in Noordwijk in June 1997 will constitute a major step in this direction. We shall then see whether the responsible parties in the Commission, and above all in the national governments, are capable of incorporating the reality of island life into this European planning strategy. Pie in the sky, many will say, and probably with some justification, for it would require more action in the domain of structural policy in particular than we have seen so far. The European Union needs to do more in three core areas while strictly observing the principle of subsidiarity.
Maritime borders have hitherto played a minor role in the promotion of cross-border cooperation. Only Sardinia and Corsica and the Danish island of Bornholm were part of Interreg I. That is why it is gratifying that the Commission has included considerably more programmes in Interreg II which affect maritime borders and islands. Keep it up!
Interregional cooperation programmes such as Recite are also very important to the islands. In addition to fostering normal neighbourly relations, they also serve as a means of sharing experiences that are relevant to other island communities. The creation of networks enables island communities to discuss common problems and to come up with ways of solving them. That must also be encouraged in the framework of other policies. I am thinking particularly of the information society, from which the islands must not be excluded, since modern communication technology is the very thing that can help them to overcome their peripheral situation. For that reason, I commend the idea that the House should compile a report on coastal and island regions on its own initiative and that the report - or both reports, if we treat each type of region separately - should be tabled for discussion by the House as quickly as possible.
Madam President, Mr Commissioner, ladies and gentlemen, I too represent an island region - the Balearic Islands - which although Mr Medina has said on various occasions have a high average income, do have the disadvantage of being dependent solely on tourism, which is very dangerous for future sustainability; they are also in a critical geographical situation in a none-too-stable Mediterranean.
Nevertheless, despite the great diversity which exists between the 22 European island regions, they all have features in common because they are surrounded by the sea and they will be particularly affected by globalization and the process of European integration. They therefore need special attention to enable them to become integrated not so much homogeneously as in a balanced way.
The extra effort which these island regions need to make is a millstone round their necks and round the necks of their businesses which, in an ever more competitive and global context see their survival and the opportunities for job creation under threat.
The limited amount of space requires great pains to protect the natural environment and makes these regions susceptible to phenomena such as variations in air and sea transport, an interruption in the supply of essential products, provision of drinking water, water treatment and the management and recycling of solid waste.
Recognition of island status in the new Treaty would be an advantage for a framework for cooperation between the European islands for the drawing up of an integrated policy, pilot projects and specific actions for the sustainable development of the islands. A strengthening of the information systems and networks on the islands would break down barriers to education and training.
As regards tourism as an economic alternative for the islands, as rapporteur for the Filoxenia programme, I ask you, Mr Commissioner, to intimate to the Council the need to unblock this programme - an essential point for the drawing up of a strategy for tourism in the medium term.
The island regions also need the progress of the information society for their qualitative growth and progress with renewable energy sources to make them less dependent on traditional energy sources. And although the natural and cultural heritage is important for the whole of Europe, for the islands it is the sole asset for their development, for recovering and maintaining their countryside. It is an essential for survival.
Recognition of island status in the Treaty would be the basis for putting right the structural disadvantages of some regions which are different, of promoting their sustainable growth, of maintaining and encouraging local selfdevelopment and finally, without prejudice to the continental regions, of achieving an equilibrium between economic efficiency, social equality and environmental conservation.
Madam President, I just wanted to say how interesting I have found this debate on the island regions and the outermost regions of the Community. I have noted what seemed to me to be positive reactions to my statement; and I have also appreciated the considerations linking this subject to the single market and to economic and monetary union, and the idea just advanced that the development of the information society, which we were discussing earlier this morning, can in turn do something to overcome the disadvantages of the island and outermost regions.
Finally, with reference to the comment that has been made on the fact that very little use is made of the Cohesion Funds to benefit the island regions, I must remind the House that this is one of those instances in which the attitude of the Member States is of crucial importance, so that, as regards many aspects of the problem, we are in their hands in this respect.
Thank you, Mr Monti.
The debate is closed.
We shall now proceed to the vote.
Joint motion for a resolution on an integrated policy adapted to the special situation of island regions in the European Union.
The reason for the resolution is to put pressure on the Intergovernmental Conference to introduce a special clause into the Treaty which will require special treatment and greater flexibility for islands compared with other regions so far as the introduction of EU policy is concerned.
The Committee for Regional Policy will very shortly be developing in earnest a report on the development problems of islands. We agree that there is a need for a flexible approach and a regional application of EU policy; but that it should be enacted only when urgently needed and under specific conditions, for example in the island regions: but we also have mountainous regions, arctic regions and regions on the very periphery of the EU. Why should islands be considered more sensitive to the negative effects of EU policy and be given special legal status? How are we going to decide on the size of island regions? Are we also to have a special legal status for Ireland, Aspö and Pantelleria?
We ought to concentrate on the real problem and realise that EU policy often prevents social and financial development. To approve a special status to just a few regions is a bad way of keeping an unsuccessful EU policy alive.
The EU's vision of unrealistic social and financial development could cause an unjustified increase in expectation and rivalry between other regions. We therefore cannot vote for this resolution which requests special legal status solely for islands.
(Parliament adopted the resolution)
International Registration of Marks
The next item is the joint debate on the following reports:
A4-0090/97, tabled by Mr Medina Ortega on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a Council Regulation (COM(96)0372 - C4-0651/96-96/0198(CNS)) amending Regulation (EC) No 40/94 of 20 December 1993 on the Community trade mark to give effect to the accession of the European Community to the Protocol relating to the Madrid Agreement concerning the International Registration of Marks, adopted at Madrid on 27 June 1989.-A4-0092/97, tabled by Mr Medina Ortega on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a Council Decision (COM(96)0367 - C4-0554/96-96/0190(CNS)) approving the accession of the European Community to the Protocol relating to the Madrid Agreement concerning the International Registration of Marks, adopted at Madrid on 27 June 1989.
Madam President, there is no difficulty as regard the content of this report. But this Parliament has the obligation to keep public opinion and the citizens informed about what we are doing. Specifically I think that both the proposal for a Council decision and the proposal for a Council regulation on the Community system for trademarks and, to be more specific, getting involved with the system for international marks, is of considerable legal interest.
Unlike other legal institutions which date back to Roman times or to the Code Napoléon, the system of intellectual and industrial property rights developed at a great rate at the end of the nineteenth century and then, following the Paris Convention for the protection of industrial property rights, one aspect of industrial property rights became the protection of trademarks, governed by the 1991 Madrid Agreement. Account had perhaps not been taken when the Madrid Agreement was approved of the economic consequences which it would entail. But at the moment the various aspects of intellectual property rights ranging from copyright to the plastic arts and the performing arts to industrial property rights proper - that is the system of patents - I would say that in economic terms, in this age of mass production and the information society, the system for protecting an intangible right such as a right to a trademark has is of paramount importance. Let us think only of Coca Cola. Whatever may be in the Coca Cola bottle, the mere mark Coca Cola has inestimable economic value. That is to say that nowadays a mark alone may have earning potential and take on its on underlying importance, since the mark has developed and acquired its own strength, its own significance and constitutes a point of reference for legal aspects.
Trademark law has been developing very slowly, since marks were not regarded as a very worthy subject for detailed study, although with the development of industrial society it became more important as the mark itself gained importance. At the moment, ever since the 1980s, there has been a kind of competition between the European Community and International Law in general. To be specific, the European Community in its first Community directive on the approximation of trademark law - Directive No 89104 of 21 December 1988 - paved the way for the setting up of Community trademark law and was complemented by Regulation 4094 of 20 December 1993 setting up the Community mark. That is, it presupposes Community intervention in an area of private law with the recognition of an actual legal title which is granted in return for inscription in a Community register; this Community register has already been in operation since 1 April 1996 - the Office for the Harmonization of the Internal Market - in the Spanish town of Alicante. That means that the here the Community has not followed the path of a certain general harmonization, but has moved into substantive Community law. At the same time there were developments taking place in the international system for marks with the setting up on the one hand of the Stockholm Agreement, which amended the Madrid Agreement above all by setting up the World Industrial Property Organization with its head office in Geneva with a number of registration offices allowing for a certain degree of international collaboration and a certain efficiency in international mechanisms which did not exist previously.
Along these very lines, again in Madrid in 1995, a protocol was adopted making it easier for international organizations of a regional nature and with their own system, such as is the case with the European Union, as opposed to signatory States, to accede to the Madrid Agreement. This 1995 Madrid Protocol also enabled international organizations to take part in the international system for the protection of marks. It must be pointed out that there is one fundamental difference - that is that the Community citizen who registers his mark in the European Union through the Office for Harmonization of the Internal Market obtains a substantive right, whereas the international agreement, the Madrid Agreement merely sets in motion a procedure under which, by means of registration with the World Intellectual Property Organization, the registration is automatically made in a series of national offices, so there is no need to go from place to place.
In any event it would be in the Community's interests to link the two systems. That is to say that had the Madrid Agreement not been amended by the 1995 Madrid Protocol, anyone holding a Community mark would have had to go to the national system and then to the international system, but as a result of the Madrid Protocol, international coverage can be obtained for the mark by going through the Community office rather than on some peregrination. At the present time all the Member States of the European Community are party to the Madrid Protocol and are of course governed by the Rule of Community Law and they are not the only ones; in addition many more countries who are hoping to join the European Union or who form part of the European economic area have also acceded to the Madrid Protocol. This produces very positive results which will be exceptionally helpful to the development of the Community mark. The approval mechanism might appear a little complicated since on the one hand we have the proposal for a Council regulation amending Regulation 4094 to make it possible to interlink the two systems - the Community system and the international system - and on the other hand the Council decision approving Community accession. That is accession of the Council and of the European Community to the Madrid Protocol and subsequently, as a result of this accession to the Madrid Protocol, Community law in force will be amended by a regulation in order to resolve the whole matter. There is one small problem from the point of view of languages, since more languages are used in the Office for Harmonization of the Internal Market in Alicante than in the Madrid Agreement. To be precise the Madrid Agreement uses only English and French. This raises a few minor problems of a technical nature which will not, however, make any difficulties for harmonization. It is a subject which will probably require subsequent legal adjustment since experience tells us that all these legal matters, especially those with such important economic consequences, always prove to have different aspects and difficulties which have to be put right.
I therefore think that the rapporteur, having considered both the regulation and the proposal for a regulation and the proposal for a Council decision in detail, finds once again that the Community institutions are operating correctly. May this prove to be to the advantage of the Community's citizens, and as a result of the harmonization may the Community mark be better protected on the international scene than hitherto.
Madam President, ladies and gentlemen, these proposals will mean that enterprises, by submitting a single application, will obtain protection for their trademark as a Community trademark, not only in the Community but in all States which are party to the Madrid Protocol. The Madrid Protocol provides for the international registration of trademarks to be effected by the World Intellectual Property Organization (WIPO) in Geneva.
So if the European Community accedes to the Madrid Protocol, which we should welcome, applicants for and holders of Community trademarks will be able to apply for international protection of their trademarks by submitting an international application in accordance with the provisions of the Madrid Protocol, and holders of trademarks which have been internationally registered on the basis of the Madrid Protocol will be able to apply for registration of their marks as Community trademarks. Consequently, these two systems are mutually complementary and will result in simplification on the basis of two systems becoming one.
I should also like to subscribe to this idea of making two into one. We do not need two speeches on this subject. I can associate myself entirely with what Mr Medina Ortega has already said, so I shall spare the House the other two minutes of speaking time, which will be my gift to the House as a contribution to the quality of life here and as a foretaste of the working of the Holy Spirit this coming Pentecost Sunday.
Madam President, ladies and gentlemen, may I offer my warmest congratulations and thanks to Parliament's Legal Affairs Committee, and especially to Mr Medina Ortega as the rapporteur, for the quality of the reports presented here today. I am very glad to note that all the efforts that have led up to this sitting have demonstrated, through the broad consensus achieved, that the various institutions have understood the importance of supporting the Commissions's proposals that are now under discussion, proposals that have been adopted virtually unanimously and without amendment by the Legal Affairs Committee, the Committee on External Economic Relations and the Economic and Social Committee, and that have also been broadly supported by the Council's working group, and have enjoyed the support of the Community's industries.
On the other hand, the two proposals on which Parliament has been consulted today are not the subject of conflict, in so far as they are confined to the establishment of a link between the Community trade mark system and the international registration system set up by the Madrid protocol; two systems which, in essence, pursue the same objectives, though by different means, two systems which need to be harmonized and made compatible.
The Commission has no doubt that, unless such a link with the Madrid protocol can be established, the Community trade mark, adopted in December 1993 and operational - as the rapporteur recalled - since April 1996, would become less attractive both to European enterprises and to those in third countries. They might prefer either the international system, which is less favourable, or the national systems with all the attendant risks of fragmentation of the internal market. Apart from being a setback for the completion of the internal market, this would constitute a serious problem for European industry.
I therefore thank Parliament in advance for the support it intends to offer for these two closely linked proposals, and I once again congratulate Mr Medina Ortega for the skilful contribution he has, once again, made in a matter that is so important for the legal system, the economy and, ultimately, the citizens of the European Union.
Thank you, Mr Monti.
The debate is closed.
We shall now proceed to the vote.
(In successive votes Parliament adopted the legislative resolutions.)
Madam President, perhaps this is outrageous cheek but I want to place on record that at the beginning of the week I raised the matter of a Belgian Government report which looked at religious sects. I want to add two points which are not related to this Parliament but are related to my constituency. One of the groups named in the report is an organization called Operation Mobilization, the headquarters of which are in Shropshire, which is part of my constituency. I want to assure the House that, contrary to the Belgian Government report, it is a respectable missionary organization.
I would also like to say a word about a group called Youth with a Mission. My wife was a missionary for this group before I came here. That too is a respectable organization. Both these organizations are deeply distressed that the Belgian Government report contains malicious lies about their operation.
Thank you, Mr Hallam.
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting closed at 12.30 p.m.)